--------------------------------------------------------------------------------

Exhibit 10.1




UNITED HYDROCARBON CORPORATION
- and -
EXCELARON LLC
- and -
MOGUL ENERGY INTERNATIONAL, INC.
- and -
BARISAN ENERGY LIMITED
- and -
AUSTRALIAN OIL COMPANY LIMITED
- and -
WILLIAM DIVINE
- and -
VESTA CAPITAL CORP.

--------------------------------------------------------------------------------

QUALIFYING TRANSACTION AGREEMENT
January 12, 2010




miller thomson llp

 
 

--------------------------------------------------------------------------------

i 

TABLE OF CONTENTS
 
ARTICLE 1 INTERPRETATION
 
4
 
1.1
 
Definitions
 
4
 
1.2
 
Singular, Plural, etc.
 
15
 
1.3
 
Currency
 
15
 
1.4
 
Headings, etc.
 
15
 
1.5
 
Date for any Action
 
15
 
1.6
 
Governing Law
 
15
 
1.7
 
Attornment
 
16
 
1.8
 
Knowledge
 
16
 
1.9
 
Entire Agreement
 
16
 
1.10
 
Schedules
 
16
 
1.11
 
Amendment to Second Agreement
 
17
           
ARTICLE 2 THE QUALIFYING TRANSACTION
 
19
 
2.1
 
Mogul Transaction
 
19
 
2.2
 
Amalgamation
 
19
 
2.3
 
Further Assurances
 
21
 
2.4
 
Implementation Covenants
 
21
 
2.5
 
Vesta Acknowledgment
 
25
           
ARTICLE 3 PUBLICITY
 
26
 
3.1
 
Publicity
 
26
           
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
26
 
4.1
 
Representations and Warranties of UHC
 
26
 
4.2
 
Representations and Warranties of Excelaron
 
33
 
4.3
 
Representations and Warranties of Mogul
 
42
 
4.4
 
Representations and Warranties of Barisan
 
44
 
4.5
 
Representations and Warranties of Vesta and Covenants of Vesta with respect to
Subco
 
46
 
4.6
 
Representations and Warranties of AOC
 
54
           
ARTICLE 5 CONDUCT OF BUSINESS
 
54
 
5.1
 
Conduct of Business by UHC, Excelaron and Vesta
 
54
 
5.2
 
Conduct of Business by Barisan and Mogul
 
56
           
ARTICLE 6 COVENANTS
 
57
 
6.1
 
Representations and Warranties
 
57
 
6.2
 
Notice of Material Change
 
57
 
6.3
 
Books & Records
 
57
 
6.4
 
Additional Vesta Covenants
 
58
 
6.5
 
Non-Solicitation
 
58
 
6.6
 
Covenants of UHC
 
59
 
6.7
 
Covenants of UHC and Barisan
 
59
 
6.8
 
Mutual Covenants
 
59
            ARTICLE 7 OTHER FILINGS  
60
 
7.1
 
Other Filings
 
60

 
 
 

--------------------------------------------------------------------------------

ii
 
 
ARTICLE 8 CONDITIONS
 
60
 
8.1
 
Certain Conditions Precedent
 
60
 
8.2
 
Additional Conditions Precedent to the Obligations of UHC
 
62
 
8.3
 
Additional Conditions Precedent to the Obligations of Mogul
 
63
 
8.4
 
Additional Conditions Precedent to the Obligations of Barisan
 
64
 
8.5
 
Additional Conditions Precedent to the Obligations of Vesta
 
65
           
ARTICLE 9 INDEMNIFICATION
 
66
 
9.1
 
Indemnification by UHC
 
66
 
9.2
 
Indemnification by Excelaron
 
66
 
9.3
 
Indemnification by Mogul
 
66
 
9.4
 
Indemnification by Barisan
 
67
 
9.5
 
Indemnification by Vesta
 
67
 
9.6
 
Notice of Claim
 
67
 
9.7
 
Procedure for Indemnification
 
67
 
9.8
 
General Indemnification Rules
 
68
           
ARTICLE 10 ARBITRATION
 
69
 
10.1
 
Issue Subject to Arbitration
 
69
 
10.2
 
Arbitration Process
 
69
           
ARTICLE 11 TERMINATION AND AMENDMENT
 
70
 
11.1
 
Termination
 
70
 
11.2
 
Effect of Termination
 
70
 
11.3
 
Fees and Expenses
 
70
 
11.4
 
Amendment
 
71
 
11.5
 
Waiver
 
71
           
ARTICLE 12 GENERAL
 
71
 
12.1
 
Confidentiality
 
71
 
12.2
 
Notices
 
71
 
12.3
 
Assignment
 
73
 
12.4
 
Further Assurances
 
74
 
12.5
 
Severability
 
74
 
12.6
 
Counterpart Execution
 
74
 
12.7
 
Third Party Beneficiary
 
74
 
12.8
 
Investigation by Parties
 
75


 
 

--------------------------------------------------------------------------------

 

QUALIFYING TRANSACTION AGREEMENT
THIS AGREEMENT dated as of the 12th day of January, 2010,
 
AMONG:
UNITED HYDROCARBON CORPORATION, a corporation formed under the laws of Ontario
(“UHC”)
- and -
EXCELARON LLC, a limited liability corporation formed under the laws of
California
(“Excelaron”)
- and -
MOGUL ENERGY INTERNATIONAL, INC., a corporation formed under the laws of the
State of Delaware
(“Mogul”)
- and -
BARISAN ENERGY LIMITED, a corporation formed under the laws of the Commonwealth
of Australia
(“Barisan”)
- and -
AUSTRALIAN OIL COMPANY LIMITED, a corporation incorporated under the laws of the
Commonwealth of Australia (“AOC”)
- and -
WILLIAM DIVINE, an individual resident in the State of California (“WD”)
- and -
VESTA CAPITAL CORP., a corporation formed under the laws of Ontario
(“Vesta”).
RECITALS:
 
WHEREAS Vesta is a “CPC” (as hereinafter defined in the Policy (as hereinafter
defined in Article 1)) and is required to complete a “Qualifying Transaction”
(as hereinafter defined in Article 1);
 
AND WHEREAS Subco (as hereinafter defined in Article 1) is a corporation to be
incorporated and wholly-owned by Vesta;
 
AND WHEREAS Excelaron is a California limited liability company and is the 100%
owner of the Project (as hereinafter defined in Article 1);
 
AND WHEREAS AOC, Barisan and WD entered into an operating agreement on June 30,
2006, which Operating Agreement (as hereinafter defined in Article 1) was
restated in its entirety effective February 1, 2008;
 
AND WHEREAS Barisan contributed US$1,000,000 to Excelaron on December 21, 2007;
 
AND WHEREAS the Operating Agreement provided, inter alia, that AOC owned a 50%
Membership Interest (as hereinafter defined in Article 1), that WD owned a 50%
Membership Interest and incorrectly stated that Barisan could earn a 10%
Membership Interest by contributing US$1,000,000 to Excelaron and a further 10%
Membership Interest by contributing a further US$1,000,000 to Excelaron;
 
 
 

--------------------------------------------------------------------------------

 

AND WHEREAS the Operating Agreement should have, inter alia, ratified Barisan’s
contribution of US$1,000,000 to Excelaron and provided that upon payment of such
amount Barisan had earned an 8% Membership Interest, and should have provided
that Barisan could earn a further 10% Membership Interest by contributing a
further US$1,000,000 to Excelaron;
 
AND WHEREAS on February 1, 2008 the Membership Interests of each of AOC, Barisan
and WD were as follows:
 
AOC
46%
Barisan
8%
WD
46%

 
AND WHEREAS AOC, Barisan, WD and UHC entered into a waiver and assumption
agreement effective as of January 1, 2009 (a copy of which is attached hereto as
Schedule “A”) (the “First Agreement”) pursuant to which WD transferred his
Membership Interest to UHC, and UHC agreed to observe and perform all of the
covenants and obligations of WD under the Operating Agreement as though UHC were
an original signatory thereto;
 
AND WHEREAS by agreement dated in counterparts on February 11 and February 12,
2009 (a copy of which is attached hereto as Schedule “B”) (the “Second
Agreement”) between Excelaron and Mogul, and agreed to by each of Australian Oil
Company #2 Ltd., a corporation incorporated under the laws of the Commonwealth
of Australia (“AOC2”), Barisan and UHC: (a) UHC’s Membership Interest was
reduced from a 46% Membership Interest to a 21% Membership Interest, AOC2’s
Membership Interest was reduced from a 46% Membership Interest to a 35%
Membership Interest, Barisan’s Membership Interest was reduced from an 8%
Membership Interest to a 4% Membership Interest, with the remaining 40%
Membership Interest unalloted but intended to be acquired by Mogul, subject to
the terms of an agreement between Excelaron and Mogul, which agreement would be
agreed to by each of AOC, Barisan and UHC, being finalized; and (b) Excelaron
agreed to permit Mogul to subscribe for the Mogul Interest (as hereinafter
defined in Article 1) in consideration of a total Capital Contribution (as such
term is defined in the Second Agreement) of US$2,300,000, subject to the Mogul
Interest being reduced in accordance with Section 4 of the Second Agreement;
 
AND WHEREAS the Second Agreement incorrectly includes AOC2 as a party to such
agreement, rather than AOC, and incorrectly references AOC2 as the owner of
certain Membership Interests, which Membership Interests were at all times owned
by AOC;
 
AND WHEREAS, regardless of any references to AOC2 having any right, title or
interest in the Membership Interests or any other rights under the Operating
Agreement or the Second Agreement or otherwise with respect to the business
and/or affairs of Excelaron, at all times all of the right, title and interest
in the Membership Interests purportedly owned by AOC and/or AOC2 have been
beneficially owned by AOC, and AOC2 had no interest in any such Membership
Interests;

 
2

--------------------------------------------------------------------------------

 

AND WHEREAS a list of the names of the members required to be maintained by
Excelaron by the Beverly-Killea Limited Liability Company Act (1996) and the
Membership Interests of each such members of Excelaron recorded on the list of
members are as follows:
 
Barisan
4%
UHC
21%
AOC
35%
Mogul
40% (Subject to the terms of the Second Agreement)

 
AND WHEREAS the Operating Agreement has not been further amended to reflect any
of the transactions described in the six immediately preceding recitals and, as
such, each of AOC, Barisan, Mogul, WD, AOC and UHC have agreed to complete the
Reorganization (as hereinafter defined) and to amend the Second Agreement on the
terms set forth herein;
 
AND WHEREAS Vesta proposes to complete the Mogul Transaction (as hereinafter
defined in Article 1) on the terms and subject to the conditions set forth
herein, wherein it will acquire the Mogul Interest in Excelaron;
 
AND WHEREAS UHC and Barisan intend to complete the Barisan Transaction (as
hereinafter defined in Article 1) prior to the closing of the Amalgamation (as
hereinafter defined in Article 1) such that, immediately prior to completion of
the Amalgamation, UHC shall purchase the Barisan Interest thereby increasing its
Membership Interest in Excelaron to 25%, in the aggregate;
 
AND WHEREAS immediately following the completion of the Mogul Transaction, Vesta
will have a 40% Membership Interest in Excelaron (and on the same date), Vesta,
Subco and UHC propose to complete the Amalgamation wherein the business and
assets of Subco and UHC will be combined such that upon completion of the
Amalgamation, Amalco (as hereinafter defined in Article 1) shall be a
wholly-owned Subsidiary (as hereinafter defined in Article 1) of Vesta and the
assets and business of UHC, including inter alia, the UHC Initial Interest and
the Barisan Interest (following completion of the Barisan Transaction), will
become, together with the Mogul Interest to be acquired from Mogul pursuant to
the Mogul Transaction, the main assets and business of Vesta;
 
AND WHEREAS, on the terms and subject to the conditions set forth herein, the
Parties (as hereinafter defined in Article 1) intend to carry out the proposed
Qualifying Transaction by way of a series of steps, including but not limited
to, completion of the Mogul Transaction and the Amalgamation following which
Vesta will indirectly own (through Amalco) a 25% Membership Interest in
Excelaron and will directly own the Mogul Interest;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties (as
hereinafter defined in Article 1) hereby covenant and agree as follows:

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms shall have the following meanings,
respectively:


 
(a)
“51-101 Report” means the report dated November 1, 2009 prepared by Chapman
Petroleum Engineering Ltd. in accordance with National Instrument 51-101 –
Standards of Disclosure for Oil and Gas Activities, concerning the Project, a
copy of which has been delivered to Vesta, as amended from time to time and in
form and substance satisfactory to the Approval Parties and as approved by the
TSXV;

 
 
(b)
“Act” means the Business Corporations Act (Ontario), as from time to time
amended or re-enacted;

 
 
(c)
“Agents” means together, Fraser Mackenzie Limited and Salman Partners Inc.;

 
 
(d)
“Agreement”, “this Agreement”, “herein”, “hereto” and “hereof” and similar
expressions refer to this agreement, together with the schedules hereto, as the
same may be amended or supplemented from time to time;

 
 
(e)
“Amalco” means the continuing corporation constituted upon the amalgamation of
the Amalgamating Parties pursuant to the Amalgamation;

 
 
(f)
“Amalco Common Shares” means the common shares in the capital of Amalco;

 
 
(g)
“Amalgamating Parties” means together, UHC and Subco;

 
 
(h)
“Amalgamation” means an amalgamation of UHC and Subco pursuant to Section 174 of
the Act on the terms and conditions set forth in this Agreement and the
Amalgamation Agreement;

 
 
(i)
“Amalgamation Agreement” means the amalgamation agreement to be entered into
among Vesta, UHC and Subco in respect of the Amalgamation, in the form to be
agreed to between Mogul, UHC and Vesta, each acting reasonably;

 
 
(j)
“Approval Parties” means, collectively, UHC, Excelaron, Mogul, Barisan and
Vesta;

 
 
(k)
“Arbitration Act” means the Arbitration Act, 1991 (Ontario), as from time to
time amended or re-enacted;

 
 
(l)
“Articles of Amalgamation” means the articles of amalgamation to be filed with
the Ministry by Vesta in order to effect the Amalgamation;

 
 
4

--------------------------------------------------------------------------------

 

 
(m)
“Assignment and Assumption Agreement” means the agreement evidencing:

 
 
(i)
the assignment of the Mogul Interest to Vesta;

 
 
(ii)
the assignment of right to appoint an equal number nominees to act as managers
of Excelaron as provided in Schedule “A” to the Second Agreement, which nominees
shall be acceptable to the TSXV or TSX; and

 
 
(iii)
the assumption of the obligation to make the US$800,000 payment contemplated by
Section 2(c) of the Second Agreement, as amended by this Agreement, by Vesta,

 
duly executed by Mogul, Excelaron, Vesta and AOC and consented to by UHC and, if
applicable, by Barisan in such form as Vesta, Mogul and Excelaron shall approve,
each acting reasonably;
 
 
(n)
“Barisan Agreement” means the transfer agreement to be entered into among
Barisan and UHC in connection with the Barisan Transaction;

 
 
(o)
“Barisan Interest” means Barisan’s 4% Membership Interest in Excelaron pursuant
to the Second Agreement, as amended by this Agreement, subject to adjustment in
accordance with Section 4 of the Second Agreement;

 
 
(p)
“Barisan Transaction” means the sale of the Barisan Interest to UHC in exchange
for 4,000,000 UHC Shares;

 
 
(q)
“Business Day” means any day excepting a Saturday or Sunday or a day recognized
as a holiday in Toronto, Ontario;

 
 
(r)
“Certificate of Amalgamation” means the certificate of amalgamation issued by
the Director in respect of the Amalgamation;

 
 
(s)
“Chapman” means Chapman Petroleum Engineering Ltd.;

 
 
(t)
“Claim” has the meaning ascribed thereto in Section 9.6;

 
 
(u)
“Closing” means the completion of the Qualifying Transaction on the terms and
subject to the conditions set forth in this Agreement;

 
 
(v)
“Contaminants” means any pollutant, contaminant or waste of any nature,
including without limitation, any hazardous waste, hazardous substance,
hazardous material, toxic substance, dangerous substance, dangerous good, or
deleterious substance, as defined, judicially interpreted or identified in or
for the purposes of any Environmental Laws;

 
 
(w)
“Deadline Date” means January 29, 2010 or such other date as the Parties may, in
writing agree;

 
 
5

--------------------------------------------------------------------------------

 

 
(x)
“Debt Instrument” means loan, bond, debenture, promissory note or other
instrument evidencing indebtedness (demand or otherwise) for borrowed money;

 
 
(y)
“Direct Claim” has the meaning ascribed thereto in Section 9.6;

 
 
(z)
“Director” means the Director appointed under Section 273 of the Act;

 
 
(aa)
“Economic Interest” means a Person’s right to share in the income, gains,
losses, deductions, credit or similar items of, and to receive distributions
from, Excelaron, but does not include any other rights of a Member, including
the right to vote or to participate in management;

 
 
(bb)
“Effective Date” means the effective date of the Amalgamation as set forth in
the Certificate of Amalgamation;

 
 
(cc)
“Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date;

 
 
(dd)
“Encumbrances” means any charge, mortgage, lien, hypothec, pledge, claim,
embargo, security interest, legal or conventional, moveable or immovable,
specific or floating, whether created or arising by agreement, statute or
otherwise, attaching to property, interests or rights, and shall be construed in
the widest possible terms and principles known under applicable Laws;

 
 
(ee)
“Environmental Approvals” means all permits, certificates, licences,
authorizations, consents, instructions, registrations, directions or approvals
issued or required by any Government Authority pursuant to any Environmental
Laws;

 
 
(ff)
“Environmental Condition” means the generation, discharge, emission or release
into the environment (including, without limitation, ambient air, surface water,
groundwater or land), spill, receiving, handling, use, storage, containment,
treatment, transportation, shipment or disposition prior to the Effective Date
of any Contaminants by any person in respect of which remedial action is
required under any Environmental Laws or as to which any liability is currently
or in the future imposed upon any person based upon the acts or omissions of any
person prior to the Effective Date with respect to any Contaminants or reporting
with respect thereto;

 
 
(gg)
“Environmental Laws” means all applicable Laws, including applicable common law
and agreements with Government Authority, relating to the protection of the
environment and employee and public health and safety, and includes
Environmental Approvals;

 
 
(hh)
“Excelaron Assets” means all of Excelaron’s right, title, estate and interest in
and to its property and assets, real and personal, moveable and immovable, of
whatsoever nature and kind and wheresoever situate, including, without limiting
the generality of the foregoing, the Project;

 
 
6

--------------------------------------------------------------------------------

 

 
(ii)
“Excelaron Business” means the process of developing oil leases that are located
in the State of California;

 
 
(jj)
“Excelaron Financial Statements” means the audited financial statements of
Excelaron as at and for the financial years ended December 31, 2006, 2007 and
2008, including the notes thereto and the report of Excelaron’s auditors
thereon, and the unaudited interim financial statements of Excelaron as at and
for the nine month period ended September 30, 2009, copies of which will form
part of the Filing Statement;

 
 
(kk)
“Excelaron Material Contracts” has the meaning ascribed thereto in Section
4.2(38);

 
 
(ll)
“Excelaron Intellectual Property” means all registered or pending or common law
intellectual property issued to or owned or held by Excelaron and used by it in
carrying on the Excelaron Business including, without limiting the generality of
the foregoing, all trade or brand names, business names, domain names,
trade-marks (including logos), trade-mark registrations and applications,
service marks, service mark registrations and applications, copyrights,
copyright registrations and applications, issued patents and pending
applications and other patent rights, industrial design registrations, pending
applications and other industrial design rights, trade secrets, proprietary
information and know-how, equipment and parts lists and descriptions,
instruction manuals, inventions, inventors' notes, research data, blueprints,
drawings and designs, formulae, processes, technology and other intellectual
property issued to or owned or held by Excelaron or used by Excelaron in
carrying on the Excelaron Business, together with all rights under licences,
registered user agreements, technology transfer agreements and other agreements
or instruments relating to any of the foregoing;

 
 
(mm)
“Filing Statement” means the filing statement of Vesta to be prepared in
accordance with the Policy in connection with the Qualifying Transaction;

 
 
(nn)
“Firmex Data Room” means the data room offered by Firmex Inc. and maintained by
Aird & Berlis LLP in contemplation of the Qualifying Transaction, which data
room, as of the date hereof, contains true and complete copies of those
documents listed in Schedule “D” attached hereto;

 
 
(oo)
“GAAP” means Canadian and United States generally accepted accounting
principles, as the case may be;

 
 
(pp)
“Governing Documents” means, in respect of each of UHC, Vesta and Subco, its
governing documents, including, as applicable, its certificate and articles of
incorporation, as amended, and all similar articles, and its by-laws, as amended
and means, in respect of Excelaron, its governing documents, including, as
applicable, its Operating Agreement and any similar agreements, articles of
organization, as amended, and all similar articles;

 
 
7

--------------------------------------------------------------------------------

 

 
(qq)
“Government Authority” means any foreign, national, provincial, local or state
government, any political subdivision or any governmental, judicial, public or
statutory instrumentality, court, tribunal, agency (including those pertaining
to health, safety or the environment), authority, body or entity, or other
regulatory bureau, authority, body or entity having legal jurisdiction over the
activity or Person in question and, for greater certainty, includes the TSXV;

 
 
(rr)
“Gross Overriding Royalty” or “GOR” means a 5% assignable gross overriding
royalty on all amounts received, directly or indirectly, by Vesta that can be
attributed to the Mogul Interest, the Barisan Interest and the UHC Initial
Interest;

 
 
(ss)
“in writing” means written information including documents, files, software,
records and books made available, delivered or produced to one Approval Party by
or on behalf of another Approval Party;

 
 
(tt)
“Indemnifiable Damages” has the meaning ascribed thereto in Section 9.1;

 
 
(uu)
“Indemnified Party” has the meaning ascribed thereto in Section 9.6;

 
 
(vv)
“Indemnifying Party” has the meaning ascribed thereto in Section 9.6;

 
 
(ww)
“Laws” means all laws, statutes, codes, ordinances, decrees, rules, regulations,
by laws, statutory rules, principles of law, published policies, forms and
guidelines, fee schedules, tariffs, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, directives,
decisions, rulings or awards, including general principles of common and civil
law, and terms and conditions of any grant of approval, permission, authority or
license of any Government Authority, statutory body (including the TSXV) or self
regulatory authority, and the term “applicable” with respect to such Laws and in
the context that refers to one or more Persons, means that such Laws apply to
such Person or Persons or its or their business, undertaking, property or
securities and emanate from a Government Authority (or any other Person) having
jurisdiction over the aforesaid Person or Persons or its or their business,
undertaking, property or securities;

 
 
(xx)
“Leases” has the meaning ascribed thereto in Section 4.2(35);

 
 
(yy)
“Material Adverse Change” means any change in the condition (financial or
otherwise), operations, assets, liabilities or business of an Approval Party and
its Subsidiaries (as applicable), considered as a whole, which is materially
adverse to the business of such Approval Party, considered as a whole, other
than a change:

 
 
(i)
resulting from conditions affecting the industrial and environmental waste
services and recycling and infrastructure industries as a whole;

 
 
8

--------------------------------------------------------------------------------

 

 
(ii)
resulting from general economic, financial, currency exchange, securities or
commodity market conditions in Canada, the United States or elsewhere; or

 
 
(iii)
change in generally applicable Laws or GAAP;

 
 
(zz)
“material fact” has the meaning ascribed thereto in the Securities Act, as the
same has been and may hereafter from time to time be modified;

 
 
(aaa)
“Member” means a Person who owns or acquires a Membership Interest in Excelaron,
from time to time, as permitted under the Operating Agreement;

 
 
(bbb)
“Membership Interest” means all of a Member’s rights in Excelaron, collectively,
including, but not limited to, the Member’s Economic Interest, any right to vote
or participate in management and any right to information concerning the
business and affairs of Excelaron;

 
 
(ccc)
“Ministry” means the Ontario Ministry of Government Services;

 
 
(ddd)
“misrepresentation” has the meaning ascribed thereto in the Securities Act, as
the same has been and may hereafter from time to time be modified;

 
 
(eee)
“Mogul Interest” means Mogul’s 40% Membership Interest in Excelaron pursuant to
the Second Agreement, as amended by this Agreement, subject to adjustment in
accordance with Section 4 of the Second Agreement;

 
 
(fff)
“Mogul Purchase Price” has the meaning ascribed thereto in Section 2.1(b);

 
 
(ggg)
“Mogul Transaction” means the transaction described in Section 2.1;

 
 
(hhh)
“Operating Agreement” means the operating agreement among all the Members of
Excelaron, as restated and amended from time to time providing for the
governance of Excelaron and the conduct of its business, and to specify certain
rights and obligations of the Members of Excelaron;

 
 
(iii)
“Party” means each of UHC, Excelaron, Mogul, Barisan, AOC, WD and Vesta, and
“Parties” means all of them;

 
 
(jjj)
“Permitted Encumbrances” means:

 
 
(i)
liens for taxes not yet due or liens for taxes which are due but the validity of
which are being contested in good faith by UHC, Excelaron or Vesta (as the case
may be), provided that such party has provided security in the form of a
security interest in assets which in the case of Excelaron or UHC, of Vesta, or
in the case of Vesta, of UHC, acting reasonably, is sufficient to prevent any
lien, charge or encumbrance being enforced against such party;

 
 
(ii)
assignments of insurance provided to landlords (or their mortgagees) pursuant to
the terms of any lease of real property, and liens or rights reserved in any
lease of real property for rent or for compliance with the terms of such lease;

 
 
9

--------------------------------------------------------------------------------

 

 
(iii)
security given in the ordinary course of business to any public utility,
municipality or government or to any statutory or public authority in connection
with the operations of the Excelaron Business or the UHC Business (as the case
may be), other than security for borrowed money; and

 
 
(iv)
unregistered purchase money security interests arising under contracts for the
supply of goods and materials entered into in the ordinary course of business
which secure the unpaid balance of the purchase price for goods and/or materials
purchased thereunder which are due and payable (and have been outstanding) for
not more than sixty (60) days after delivery of the invoice therefor;

 
 
(kkk)
“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate, group, body corporate, corporation,
unincorporated association or organization, Government Authority, syndicate or
other entity, whether or not having legal status;

 
 
(lll)
“Personnel Obligations” means any obligations or liabilities of an Approval
Party or any of its Subsidiaries to pay any amount to its or their officers,
directors, employees and consultants, other than for salary, bonuses under its
or their existing bonus arrangements and directors’ fees in the ordinary course,
in each case in amounts consistent with historic practices and obligations or
liabilities in respect of insurance or indemnification contemplated by this
Agreement or arising in the ordinary and usual course of business and, without
limiting the generality of the foregoing, Personnel Obligations shall include
the obligations of such Approval Party or any of its Subsidiaries to directors,
officers, employees and consultants:

 
 
(i)
for payments on or in connection with any change in control of such Approval
Party pursuant to any change in control agreements, policies or arrangements,
including the payments specified herein; and

 
 
(ii)
for any special incentive bonus payments and commitments;

 
 
(mmm)
“Petroleum and Natural Gas Rights” means the entire right, title, estate and
interest of Excelaron in and to:

 
 
(i)
rights (whether fee simple interests, leasehold interests or other interests) to
drill for and produce, save and market Petroleum Substances from the Project;

 
 
(ii)
royalties, net profits interests and similar interests entitling the holder
thereof to a share of the Petroleum Substances produced from Project or from
lands pooled or unitized therewith or to a payment calculated by reference to
the quantity of such production, the proceeds from the sale thereof or the
profits therefrom; and

 
 
10

--------------------------------------------------------------------------------

 

 
(iii)
rights to acquire the foregoing;

 
 
(nnn)
“Petroleum Substances” means petroleum, natural gas and all related
hydrocarbons, whether gaseous, liquid or solid, and any and all other substances
that may be produced in association with them, whether hydrocarbons or not.

 
 
(ooo)
“Policy” means Policy 2.4 – Capital Pool Companies of the TSXV;

 
 
(ppp)
“Project” means the acreage leased by Excelaron in the Huasna Field, San Luis
Obispo County, California, U.S.A., as depicted on Schedule C hereto;

 
 
(qqq)
“Public Information Record” means all press releases, material change reports,
financial statements, prospectuses and all other documents filed by or on behalf
of Vesta with the Securities Authorities in accordance with applicable Laws;

 
 
(rrr)
“Qualifying Transaction” means collectively: (i) the business combination
described herein between Vesta and UHC wherein Vesta will acquire 100% of the
issued and outstanding UHC Shares by way of a “three cornered” amalgamation; and
(ii) the Mogul Transaction;

 
 
(sss)
“Qualifying Transaction Date” means the date the Qualifying Transaction is
completed, such date being the later date of the dates on which the following
shall have occurred: (i) the execution of the Assignment and Assumption
Agreement; (ii) the issuance of the Certificate of Amalgamation giving effect to
the Amalgamation; and (iii) receipt of the TSXV or TSX approval for the listing
of the Vesta Shares issued to UHC and Mogul;

 
 
(ttt)
“Regulatory Approval” means any approval, consent, waiver, permit, order or
exemption from any Government Authority having jurisdiction or authority over a
Party or any Subsidiary of a Party which is required or advisable to be obtained
in order to permit the Qualifying Transaction to be effected, including, without
limitation, approval of the TSXV or TSX, as the case may be, to the listing of
all Vesta Shares to be issued in connection with the Qualifying Transaction, and
“Regulatory Approvals” means all such approvals, consents, waivers, permits,
orders or exemptions;

 
 
(uuu)
“Reorganization” means all actions which Vesta determines, acting reasonably,
may be necessary or desirable under the Operating Agreement in order to give
effect to the Membership Interest holdings in Excelaron outlined in the recitals
to this Agreement, including, without limiting the generality of the foregoing,
the ratifying and rectifying past issuances and transfers of any Membership
Interests;

 
 
11

--------------------------------------------------------------------------------

 

 
(vvv)
“Reporting Jurisdictions” has the meaning ascribed thereto in Section 4.5(11);

 
 
(www)
“Securities Act” means the Securities Act (Ontario) and the regulations
thereunder, as from time to time amended or re-enacted;

 
 
(xxx)
“Securities Authorities” means the securities commissions in the Reporting
Jurisdictions and the TSXV;

 
 
(yyy)
“Subco” means the company to be incorporated by Vesta pursuant to the laws of
Ontario as a wholly-owned Subsidiary of Vesta;

 
 
(zzz)
“Subco Common Shares” means the common shares in the capital of Subco;

 
 
(aaaa)
“Subsidiary” has the meaning ascribed thereto in the Act;

 
 
(bbbb)
“Taxes” has the meaning ascribed thereto in Section 4.1(16);

 
 
(cccc)
“Third Party Claim” has the meaning ascribed thereto in Section 9.6;

 
 
(dddd)
“TSX” means the Toronto Stock Exchange;

 
 
(eeee)
“TSXV” means the TSX Venture Exchange;

 
 
(ffff)
“UHC Assets” means all of UHC’s right, title, estate and interest in and to its
property and assets, real and personal, moveable and immovable, of whatsoever
nature and kind and wheresoever situate, including, without limiting the
generality of the foregoing, the UHC Initial Interest;

 
 
(gggg)
“UHC Business” means the business of international oil and gas exploration;

 
 
(hhhh)
“UHC Contractual Escrow Agreements” means the escrow agreements to be entered
into between Vesta and each UHC Shareholder providing for the deposit in escrow
of all UHC Shares held by such UHC Shareholders prior to completion of the
Barisan Transaction and the Closing of the UHC Financing to be released as
follows: (i) 10% of such UHC Shares will be released on Closing; (ii) 40% of
such UHC Shares on the 6th month anniversary of Closing; and (iii) all remaining
such UHC Shares to be released on the 1 year anniversary of Closing;

 
 
(iiii)
“UHC Documents” has the meaning ascribed thereto in Section 4.1(2);

 
 
(jjjj)
“UHC Financial Statements” the audited financial statements of UHC as at and for
the financial year ended December 31, 2008, including the notes thereto and the
report of UHC’s auditors thereon, and the unaudited interim financial statements
of UHC as at and for the nine month period ended September 30, 2009, copies of
which will form part of the Filing Statement;

 
 
(kkkk)
“UHC Financing” means the brokered private placement offering and sale by UHC of
a minimum of $4,000,000 and a maximum of $9,000,000 worth of UHC Shares at a
price of $0.20 per UHC Share (being a minimum offering of 20,000,000 UHC Shares
and a maximum offering of 45,000,000 UHC Shares), pursuant to certain
subscription agreements between UHC and investors;

 
 
12

--------------------------------------------------------------------------------

 

 
(llll)
“UHC Initial Interest” means (i) UHC’s 21% Membership Interest in Excelaron
prior to giving effect to the Barisan Transaction, and (ii) UHC’s 25% Membership
Interest after giving effect to the Barisan Transaction;

 
 
(mmmm)
“UHC Intellectual Property” means all registered or pending or common law
intellectual property issued to or owned or held by UHC and used by it in
carrying on the UHC Business including, without limiting the generality of the
foregoing, all trade or brand names, business names, domain names, trade-marks
(including logos), trade-mark registrations and applications, service marks,
service mark registrations and applications, copyrights, copyright registrations
and applications, issued patents and pending applications and other patent
rights, industrial design registrations, pending applications and other
industrial design rights, trade secrets, proprietary information and know-how,
equipment and parts lists and descriptions, instruction manuals, inventions,
inventors' notes, research data, blueprints, drawings and designs, formulae,
processes, technology and other intellectual property issued to or owned or held
by UHC or used by UHC in carrying on the UHC Business, together with all rights
under licences, registered user agreements, technology transfer agreements and
other agreements or instruments relating to any of the foregoing;

 
 
(nnnn)
“UHC Material Contracts” has the meaning ascribed thereto in Section 4.1(30);

 
 
(oooo)
“UHC Securityholder” means a registered holder of UHC Shares or UHC Warrants
immediately prior to the filing of the Articles of Amalgamation;

 
 
(pppp)
“UHC Shareholder” means a registered holder of UHC Shares prior to the
completion of the Barisan Transaction and closing of the UHC Financing;

 
 
(qqqq)
“UHC Shareholders’ Approval” means the approval of the holders of the UHC Shares
by way of a special meeting of, or unanimous written consent by, the holders of
UHC Shares to approve the Amalgamation and certain other related matters;

 
 
(rrrr)
“UHC Shares” means common shares in the capital of UHC, as presently constituted
on the date hereof, and “UHC Share” means any one of the UHC Shares;

 
 
(ssss)
“UHC Warrants” means the compensation options to be issued to the Agents to
purchase 8% of the number UHC Shares sold to investors pursuant to the UHC
Financing, at an exercise price of $0.20 per UHC Share, for a period of two (2)
years from the Closing, as adjusted for any exercise after the date hereof;

 
 
13

--------------------------------------------------------------------------------

 

 
(tttt)
“Vesta 3G Loan” means the loan owing from 3G Solar, Ltd. to Vesta, which as of
the date hereof, is in the amount of $225,000;

 
 
(uuuu)
“Vesta Assets” means cash, which cash as of the date hereof is equal to
approximately $117,862 and the Vesta 3G Loan;

 
 
(vvvv)
Vesta Agent’s Options” means the 200,000 outstanding options of Vesta, as
adjusted for any exercise after the date hereof, granted to Canaccord Capital
Corporation, the agent in Vesta’s initial public offering, each entitling the
holder to purchase one (1) Vesta Share at an exercise price of $0.20 per Vesta
Share until the close of business on July 29, 2010, in accordance with their
terms;

 
 
(wwww)
“Vesta UHC Replacement Warrants” means the warrants of Vesta to be issued in
replacement of the UHC Warrants, as adjusted for any exercise after the date
hereof, each entitling the holder to purchase such number of Vesta Shares as is
equal to the number of UHC Shares issuable pursuant to the UHC Warrants
immediately prior to the Closing at an identical exercise price exercisable
until the expiry date first stipulated on the UHC Warrant;

 
 
(xxxx)
“Vesta Financial Statements” means the audited financial statements of Vesta as
at and for the financial year ended December 31, 2008, including the notes
thereto and the report of Vesta’s auditors thereon, and the unaudited interim
financial statements of Vesta as at and for the nine month period ended
September 30, 2009, copies of which will form part of the Filing Statement;

 
 
(yyyy)
“Vesta Meeting” has the meaning ascribed thereto in Section 2.4(5);

 
 
(zzzz)
“Vesta Plan Options” means options to purchase Vesta Shares granted to
directors, officers and consultants of Vesta from time to time, pursuant to and
in compliance with Vesta’s current stock option plan;

 
 
(aaaaa)
“Vesta Shareholder” means a registered holder of Vesta Shares from time to time,
and “Vesta Shareholders” means all of such holders; and

 
 
(bbbbb)
“Vesta Shares” means the common shares in the capital of Vesta, as presently
constituted on the date hereof, and “Vesta Share” means any one of the Vesta
Shares.

 
1.2
Singular, Plural, etc.

 
Words importing the singular number include the plural and vice versa and words
importing gender include all genders.
 
1.3
Currency

 
In the absence of a specific designation of any currency, any undescribed dollar
amount herein shall be deemed to refer to Canadian dollars.

 
14

--------------------------------------------------------------------------------

 

1.4
Headings, etc.

 
The division of this Agreement into Articles and Sections, the provision of a
table of contents hereto and the insertion of the recitals and headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement and, unless otherwise stated, all references in
this Agreement to Articles and Sections refer to Articles and Sections of and to
this Agreement in which such reference is made.


1.5
Date for any Action

 
In the event that any date on which any action is required to be taken hereunder
by any of the Parties hereunder is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.


1.6
Governing Law

 
Other than Section 1.11 of this Agreement, this Agreement shall be governed in
all respects, including validity, interpretation and effect, by the Laws of the
Province of Ontario and the Laws of Canada applicable therein, without giving
effect to the principles of conflict of laws thereof. Each Party hereto
irrevocably attorns to the non-exclusive jurisdiction of the courts of the
Province of Ontario for disputes involving such provisions.
Section 1.11 of this Agreement shall be governed in all respects, including
validity, interpretation and effect, by the Laws of the State of California,
without giving effect to the principles of conflict of laws thereof. Each Party
hereto irrevocably attorns to the non-exclusive jurisdiction of the courts of
the State of California for disputes involving Section 1.11 of this Agreement.


1.7
Attornment

 
Except as provided in Section 1.6, the Parties hereby irrevocably and
unconditionally consent to and submit to the courts of the Province of Ontario
for any actions, suits or proceedings arising out of or relating to this
Agreement or the matters contemplated hereby (and agree not to commence any
action, suit or proceeding relating thereto except in such courts) and further
agree that service of any process, summons, notice or document by single
registered mail to the addresses of the Parties set forth in this Agreement
shall be effective service of process for any action, suit or proceeding brought
against any Party in such court. The Parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the matters contemplated hereby
in the courts of the Province of Ontario and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding so brought has been brought in an inconvenient
forum.


1.8
Knowledge

 
Any reference herein to “the best knowledge” of a Party will be deemed to mean
the actual knowledge of the directors and executive officers of such Party.


1.9
Entire Agreement

 
This Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, among the
Parties with respect to the subject matter hereof, (including, without
limitation, the letter of intent dated September 21, 2009 among Vesta, UHC,
Mogul and Barisan, as amended). The Schedules attached to this Agreement form an
integral part of this Agreement.

 
15

--------------------------------------------------------------------------------

 

1.10
Schedules

 
The following Schedules are attached to and form an integral part of this
Agreement:
 
Schedule A – First Agreement
Schedule B – Second Agreement
Schedule C – Project
Schedule D – Firmex Data Room
Schedule 4.1(5) - Joint Ventures (UHC)
Schedule 4.1(32) - UHC Material Contracts
Schedule 4.1(34) - UHC Intellectual Property
Schedule 4.1(36) - Employment Matters (UHC)
Schedule 4.5(47) – Material Contracts (Vesta)

 
1.11
Amendment to Second Agreement

 
Excelaron, Mogul, AOC, Barisan and UHC and hereby agree:
 
(1)
that all references to “Australian Oil Company #2 Ltd.”,  “Australian Oil No. 2
Pty Limited”, “Australian Oil Company No. 2 Limited” and “AOC” in the Second
Agreement shall be deleted and replaced with “Australian Oil Company Limited”;

 
(2)
that Clause 2 of the Second Agreement is hereby amended by deleting subsections
(a) through (e), inclusive, and replacing such subsections as follows:

 
 
(a)
US$425,000 prior to December 20, 2009;

 
 
(b)
subject to subclause (c) of Clause 2 below, US$1,075,000 concurrently with the
closing of a qualifying transaction among, among others, Excelaron and Barisan;

 
 
(c)
in the event that the Company provides either Mogul or UHC with a written
request for additional funds prior to the closing of a qualifying transaction
between, among others, Excelaron and Barisan, Mogul and/or UHC shall fund the
Company with such requested amount up to a maximum of US$450,000 within ten
business days of the receipt of such written notice from the Company and any
such funding by either Mogul and/or UHC shall reduce the US$1,075,000 referred
to in subclause (d) of Clause 2 above by an equal dollar amount. In the event
that UHC funds some or all of any US$450,000 requested by the Company, Mogul
agrees to advance UHC up to US$450,000 for the purposes of funding the Company’s
request for funding and the entire amount advanced by Mogul shall be repaid by
UHC to Mogul without interest thereon concurrently with the closing of the
financing of UHC associated with the qualifying transaction among, among others,
Excelaron and Barisan;

 
 
(d)
US$800,000 on that day which is determined in accordance with Clause 5 of this
Agreement.

 
(3)
that Clause 3 of the Second Agreement is hereby amended by deleting the last
sentence of such section in full and replacing such sentence with the following:

 
 
16

--------------------------------------------------------------------------------

 

The Parties will use their best endeavours to achieve contract completion by not
later than January 29, 2010.
 
(4)
that Clause 5 of the Second Agreement is hereby amended by deleting such section
in full and replacing such section with the following:

 
The payment of the third instalment as set out in subclause (d) of Clause 2 of
this Agreement may be delayed to the extent that the Company does not secure
Conditional User Permit(s) for the planned operations for the California Leases.
 
(5)
that Clause 6 of the Second Agreement is hereby amended by deleting such section
in full and replacing such section with the following:

 
The Company will apply some or all of Mogul’s Capital Contribution paid in
accordance with Clause 2 to repay a portion of the member loan owing by the
Company to Australian Oil Company Limited, which amount was equal to A$456,878
as at December 31, 2009, and to repay a portion of the outstanding management
fees owing by the Company to Australian Oil Company Limited, which amount was
equal to US$110,000 as at December 31, 2009.  The balance of the Capital
Contribution subscribed by Mogul pursuant to this Agreement, if any, will be
applied towards the budgeted operating expenses.
 
(6)
that Clause 8 of the Second Agreement is hereby amended by deleting such Clause
in full and replacing such Clause with the following:

 
Upon payment by Mogul (or any assignee of Mogul’s obligation to make the
US$800,000 payment contemplated by Clause 2(c) under this Agreement) of the
three instalments of Capital Contributions pursuant to Clause 2 of this
Agreement, and Mogul’s satisfaction of all other requirements of the Operating
Agreement and execution thereof, the Members’ Percentage Interests of all
Members shall be as follows:
 
Barisan
4%
UHC
21%
AOC
35%
Mogul
40% (Subject to the terms of the Second Agreement)

 
At such time the Managers shall prepare a revised Schedule “B’ to the Operating
Agreement reporting the above changes to the Members’ Percentage Interests made
in accordance with the table above, or should the provisions of Clause 4(c)
apply, amended in accordance with the application of that Clause.
 
(7)
each of Excelaron, AOC, Mogul, UHC and Barisan hereby acknowledge and agree
that, prior to the repayment of any amount of any member loan owing by Excelaron
to AOC and prior to the repayment of any amount of any management fees owing by
Excelaron to AOC, as at December 31, 2009, the outstanding member loan owing by
Excelaron to AOC will be A$456,878 and the outstanding management fees owing by
the Company to AOC will be US$110,000;

 
 
17

--------------------------------------------------------------------------------

 

(8)
Excelaron hereby acknowledges and confirms receipt to each of AOC, Mogul, UHC
and Barisan of an aggregate of US$425,000, which amount was paid by Mogul in
accordance with the terms of Clause 2(a) of the Second Agreement, as amended by
this Agreement; and

 
(9)
in the event that Excelaron provides either Mogul or UHC with a written request
for additional funds prior to the Closing of the Qualifying Transaction, Mogul
and/or UHC shall fund Excelaron with such requested amount up to a maximum of
US$450,000 within ten Business Days of the receipt of such written notice from
Excelaron and any such funding by either Mogul and/or UHC shall reduce the
US$1,075,000 referred to in subclause (d) of Clause 2 of the Second Agreement by
an equal dollar amount. In the event that UHC funds some or all of any
US$450,000 requested by Excelaron, Mogul agrees to advance UHC up to US$450,000
for the purposes of funding Excelaron’s request for funding and the entire
amount advanced by Mogul shall be repaid by UHC to Mogul without interest
thereon concurrently with the closing of the UHC Financing.

 
ARTICLE 2
THE QUALIFYING TRANSACTION
 
2.1
Mogul Transaction

 
Each of Vesta and Mogul agrees, unless such steps have already been completed,
that as soon as reasonably commercially practicable or advisable after the date
hereof or at such other time as is specifically indicated below in this Section
2.1, and subject to the terms and conditions of this Agreement and receipt of
all shareholder and Regulatory Approvals, it shall take the following steps
indicated for it:


 
(a)
subject to the terms and conditions herein, Vesta agrees to purchase and the
Mogul agrees to sell, assign and transfer to Vesta, the Mogul Interest and Vesta
agrees to satisfy all other obligations of Mogul relating to the Mogul Interest
as set out in the Second Agreement and as amended by this Agreement outstanding
at the Closing (the “Mogul Purchase Price”) through the issuance of 38,500,000
Vesta Shares to Mogul, at a deemed price of $0.20 per share;

 
 
(b)
at the Closing, Vesta shall pay the Mogul Purchase Price to Mogul by causing its
registrar and transfer agent to issue a certificate representing 38,500,000
Vesta Shares to Mogul, such certificates to have all legends and notations
required by applicable securities laws and the TSXV, against delivery by Mogul
of the Assignment and Assumption Agreement;

 
 
(c)
other than in connection with the Mogul Interest, which for greater certainty
includes the assumption by Vesta of its obligations in respect of the GOR, Vesta
does not agree to accept or assume, and shall not by this Agreement be deemed to
have accepted or assumed, any obligation or responsibility for the payment of
any debt, obligation, liability, claim or demand absolute or contingent, of
whatsoever nature of or against Mogul, except for payment of the Mogul Purchase
Price and except as otherwise specifically set forth above and herein; and

 
 
18

--------------------------------------------------------------------------------

 

 
(d)
each of AOC, UHC and Barisan hereby consent to the transactions set forth in
subparagraph (a) of this Section 2.1.

 
2.2
Amalgamation

 
Each of Vesta and UHC agrees, unless such steps have already been completed,
that as soon as reasonably commercially practicable or advisable after the date
hereof or at such other time as is specifically indicated below in this Section
2.2, and subject to the terms and conditions of this Agreement and receipt of
all shareholder and Regulatory Approvals, it shall take the following steps
indicated for it:


 
(a)
Vesta shall incorporate Subco, with articles and by-laws to be in form
satisfactory to UHC, acting reasonably, and Vesta shall subscribe for one (1)
Subco Common Share at a subscription price of $1.00;

 
 
(b)
UHC and Subco shall amalgamate by way of statutory amalgamation under the Act on
the terms and subject to the conditions contained in this Agreement and the
Amalgamation Agreement and Vesta hereby covenants and agrees to issue the Vesta
Shares required to be issued in connection with the Amalgamation;

 
 
(c)
Vesta shall cause the Articles of Amalgamation to be filed to effect the
Amalgamation, under which UHC and Subco will amalgamate and continue as Amalco.
Under the Amalgamation:

 
 
(i)
each UHC Share (including UHC Shares issued to Barisan in connection with the
Barisan Transaction and UHC Shares issued in connection with the UHC Financing)
shall be exchanged for an equal number of fully paid and non-assessable Vesta
Shares and the UHC Shares thus exchanged shall be cancelled;

 
 
(ii)
the Subco Common Share will be cancelled and replaced by one (1) Amalco Common
Share;

 
 
(iii)
each UHC Warrant shall be replaced with an equal number of Vesta UHC Replacement
Warrants;

 
 
(iv)
as consideration for the issuance of the Vesta Shares to effect the
Amalgamation, Amalco will issue to Vesta one (1) Amalco Common Share for each
Vesta Share issued to holders of UHC Shares;

 
 
(v)
all of the property and assets of each of Subco and UHC will be the property and
assets of Amalco and Amalco will be liable for all of the liabilities and
obligations of each of Subco and UHC; and

 
 
19

--------------------------------------------------------------------------------

 

 
(vi)
Amalco will be a direct wholly-owned Subsidiary of Vesta;

 
 
(d)
at the Effective Time, Vesta shall issue or cause its registrar and transfer
agent to issue certificates representing the appropriate number of Vesta Shares
and Vesta UHC Replacement Warrants, such certificates to have all legends and
notations required by applicable securities laws and the TSXV, to the former UHC
Securityholders against delivery by the UHC Securityholders of certificates
representing their UHC Shares and UHC Warrants.  Any fractional Vesta Shares or
Vesta UHC Replacement Warrants which are issuable or deliverable to any UHC
Securityholder pursuant to this Section 2.2 will be rounded up to the next whole
number;

 
 
(e)
it is the understanding of the Parties that the holders of UHC Shares
immediately prior to the Effective Time (including UHC Shares issued in
connection with the UHC Financing) shall collectively be issued that number of
Vesta Shares as are equal to the number of UHC Shares which are issued in
connection with the UHC Financing pro rata on a one-for-one basis;

 
 
(f)
the Parties hereby acknowledge and agree that upon the Closing, Harold Wolkin,
Lawrence Freedman and Richard Patricio shall each resign as directors of Vesta
and the board of directors of Vesta shall be constituted as follows:

 
 
(i)
John Masters;

 
 
(ii)
Dr. Arthur Halleran;

 
 
(iii)
Daniel Bloch; and

 
 
(iv)
Frank Bellotti;

 
 
(g)
the Parties further acknowledge that upon the Closing: (i) John Masters shall
act as Chairman of the board of directors of Vesta; (ii) Dr. Arthur Halleran
shall act as the Chief Executive Officer of Vesta; (iii) Frank Bellotti shall
act as the Chief Financial Officer of Vesta; and (iv) Daniel Bloch shall act as
the Corporate Secretary of Vesta; and each of AOC, Barisan and Mogul hereby
consent to the transactions set forth in subparagraph (b) of this Section 2.2.

 
2.3
Further Assurances

 
Each of the Parties covenants and agrees that it shall take any other action and
do anything, including the execution of any other agreements, documents or
instruments, that are necessary, desirable or useful to give effect to the steps
in the Qualifying Transaction which are outlined in Sections 2.1 or 2.2,
provided further that nothing in this Agreement shall prevent or limit the
ability of the officers, directors or managers of any of the Parties to fulfill
their fiduciary or statutory duties.

 
20

--------------------------------------------------------------------------------

 

2.4
Implementation Covenants

 
(1)
Filing Statement. Vesta, with the assistance of UHC, Excelaron, Barisan and
Mogul, with respect to the portions of the Filing Statement related to such
parties, covenants and agrees to use commercially reasonable best efforts to
prepare and finalize the Filing Statement, together with any other documents
required by applicable securities and corporate Laws in connection with the
Qualifying Transaction, and Vesta shall cause the Filing Statement to be filed
as required by applicable Laws as soon as reasonably practicable, provided that
the Filing Statement and other documentation required in connection with the
Qualifying Transaction shall be filed only with UHC’s and Excelaron’s prior
written consent (in connection with the Filing Statement, such consent shall be
evidenced, in each case, by a fully executed certificate page).

 
(2)
Listing. Vesta covenants and agrees to use its commercially reasonable efforts
to have the issuance of all the Vesta Shares issuable pursuant to, or as a
consequence of, the Qualifying Transaction accepted by the TSXV or the TSX, as
applicable, which shall include all applicable escrow arrangements required by
the TSXV. In that regard, Vesta shall provide UHC and Mogul with all
communications sent to or received from the TSXV or the TSX, as the case may be,
or any Securities Authorities in connection with the Qualifying Transaction.

 
(3)
Preparation of Filings. Each of the Parties shall cooperate in the preparation
of all applications for all approvals and the preparation of any other documents
and taking of all actions reasonably deemed by any of them, to be necessary to
discharge their respective obligations under applicable Laws in connection with
the UHC Financing (including entering into an Agency Agreement with the Agents
who shall require the Approval Parties to make certain representations and
warranties and provide certain covenants) and in connection with each step of
the Qualifying Transaction and all other matters contemplated in the Filing
Statement and this Agreement. In this regard:

 
 
(a)
each of the Parties covenants and agrees to furnish to each of the other Parties
all such information concerning it and its shareholders (and in the case of
Vesta, also concerning Subco), as may be required to effect the Qualifying
Transaction (including, without limiting the generality of the foregoing, with
respect to any actions which may be necessary or desirable to properly reflect
the Membership Interests to be held as provided in this Agreement following the
completion of the Qualifying Transaction) and in addition the actions described
in this Article 2. Each of the Parties covenants and agrees that no information
furnished by it in connection with such actions or otherwise in connection with
the consummation of the Qualifying Transaction, including in respect of the
Filing Statement, will, to the best of its knowledge, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in any such document or necessary in order to make any information so
furnished for use in any such document not misleading in the light of the
circumstances in which it is furnished or to be used; and

 
 
(b)
each of the Parties covenants and agrees to promptly notify each of the other
Parties if at any time before the Qualifying Transaction Date it becomes aware
that the Filing Statement contains any untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading in light of the
circumstances in which they are made, or that otherwise requires an amendment or
supplement to the Filing Statement. In any such event, each of the Parties
covenants and agrees to cooperate in the preparation of a supplement or
amendment to the Filing Statement, as required and as the case may be, and, if
required, shall cause the same to be distributed to Vesta Shareholders, UHC
Securityholders and/or filed with the Securities Authorities.

 
 
21

--------------------------------------------------------------------------------

 

(4)
Amalgamation Agreement. Vesta, Subco and UHC hereby acknowledge that the form of
Amalgamation Agreement required to be entered into pursuant to the Act shall be
entered into by each of Vesta, Subco and UHC, each acting reasonably. Subco
shall, subject to the terms and conditions of this Agreement and subject to and
following the receipt of all Regulatory Approvals, deliver to UHC the duly
executed Articles of Amalgamation and related documents which will be filed by
Vesta with the Ministry.

 
(5)
Vesta Meeting. Vesta hereby covenants and agrees, subject to obtaining all
Regulatory Approvals, to as soon as reasonably practicable following the Closing
convene a special meeting of the holders of Vesta Shares (the “Vesta Meeting”)
for the purposes of: (i) fixing the number of Vesta directors at five (5); (ii)
electing the slate of directors set forth in Section 2.2(f) together with
another nominee to be approved by Mogul in its sole discretion, subject to the
completion of the Qualifying Transaction and provided that the TSXV does not
object to such nominations and such individuals are eligible to act as directors
pursuant to applicable Laws and the policies of the TSXV; (iii) changing the
name of Vesta to “United Hunter Oil and Gas Corp.” or such other name as is
mutually agreed to by the Approval Parties, acting reasonably; and (iv) such
other items of special business as Vesta decides. Vesta further covenants to
solicit proxies to be voted at the Vesta Meeting in favour of the approval of
such matters and conduct the Vesta Meeting in accordance with the by-laws of
Vesta and as otherwise may be required by Law and to make all necessary
arrangements for the mailing, and mail to the Vesta Shareholders a management
information circular and any other required documentation in connection with the
Vesta Meeting in accordance with applicable Laws. Notwithstanding the foregoing,
all rights and obligations of the entity defined as Vesta under this Agreement
shall continue in full force and effect regardless of any change in the name of
the entity, and all references to “Vesta” contained in this Agreement shall
refer to the entity under the new name.

 
(6)
Mogul Interest Payments and Amendment of Operating Agreement.  Each of the
Parties hereto covenants and agrees that at Closing, each of them shall they
shall execute and deliver such further directions, consents or further
documentation as may be necessary to:

 
 
(i)
transfer US$1,075,000 of the proceeds of the UHC Financing to Vesta to permit
Vesta to pay US$1,075,000 to Excelaron as required by Section 2(b) of the Second
Agreement, as amended by Section 1.11 of this Agreement;

 
 
22

--------------------------------------------------------------------------------

 

 
(ii)
amend the Operating Agreement to substitute Vesta in place of Mogul therefor,
and to substitute Amalco in place of UHC and Barisan therefor;

 
 
(iii)
amend Exhibit B of the Operating Agreement to reflect the following Membership
Interests:

 
Vesta
40%
Amalco
25%
AOC
35%

 
 
(iv)
have Vesta (for itself and, to the extent applicable, for each of Subco and
Amalco) acknowledge the potential reduction to the Mogul Interest provided in
Section 4 of the Second Agreement;

 
 
(v)
to amend the Operating Agreement in accordance with Schedule A to the Second
Agreement substituting Vesta in place of Mogul therefore or in any other manner
as agreed to among AOC, Amalco, UHC and Vesta; and

 
 
(vi)
the Parties shall each execute and deliver the amendments to the Operating
Agreement required by this Section 2.4 and as otherwise provided in this
Agreement.

 
(7)
Additional Deliveries by Vesta at Closing. In addition to all other documents
required hereunder to be delivered by Vesta to complete the Qualifying
Transaction, Vesta shall deliver to UHC, Barisan and Mogul at Closing:

 
 
(a)
a certificate of status of Vesta;

 
 
(b)
a certificate of status of Subco;

 
 
(c)
a certified copy of the resolutions passed by the board of directors of Vesta
approving this Agreement and the transactions contemplated hereby;

 
 
(d)
a certified copy of the resolution passed by the board of directors of Subco
approving the Amalgamation Agreement;

 
 
(e)
evidence that Vesta is a reporting issuer in the Reporting Jurisdictions and is
not in default of any of the provisions therein;

 
 
(f)
an executed amended Operating Agreement and an amended and restated Second
Agreement as contemplated by the terms of this Agreement;

 
 
(g)
certificates of the President and Chief Executive Officer of Vesta or another
officer satisfactory to UHC, Barisan and Mogul pursuant to Sections 8.2(1)(b),
8.3(1)(b) and 8.4(1)(b) hereof; and

 
 
(h)
corporate, securities and enforceability opinions, including first trade
opinions under Canadian securities laws, in a form satisfactory to counsel for
UHC, Mogul and Barisan, acting reasonably.

 
 
23

--------------------------------------------------------------------------------

 

(8)
Additional Deliveries by UHC, Barisan, Mogul, AOC and Excelaron at Closing. In
addition to all other documents required hereunder to be delivered to Vesta to
complete the Qualifying Transaction, UHC, Barisan, Mogul, AOC and Excelaron (as
the case may be) shall deliver to Vesta at Closing:

 
 
(a)
a certificate of status or the equivalent of UHC, Barisan, Mogul, AOC and
Excelaron in the jurisdiction of each entity’s incorporation or organization;

 
 
(b)
a certified copy of the resolutions passed by the boards of directors of each of
UHC, Barisan, Mogul, and AOC and the managers of Excelaron approving this
Agreement as well as the consummation of the transactions contemplated hereby;

 
 
(c)
a certified copy of the resolutions passed by the holders of UHC Shares in
respect of the UHC Shareholders’ Approval;

 
 
(d)
an executed amended Operating Agreement and an amended and restated Second
Agreement as contemplated by the terms of this Agreement;

 
 
(e)
a certificate of the President and Chief Executive Officer, or the equivalent,
of each of UHC, Excelaron, Barisan, AOC and Mogul and in the case of Excelaron a
duly appointed and authorized manager, or another officer satisfactory to Vesta,
pursuant to Section 8.5(1); and

 
 
(f)
in the case of Excelaron, Barisan, Mogul and UHC, corporate, securities and
enforceability opinions (including non-Canadian securities opinions addressing
the distribution of securities to parties residing outside of Canada), in a form
satisfactory to Vesta’s counsel acting reasonably, including, without
limitation, legal opinions confirming the due formation, existence and corporate
authority of each of UHC, Barisan, Mogul and Excelaron and, in the case of
Excelaron, an opinion from US legal counsel that (i) Amalco is the registered
and beneficial owner of a 25% Membership Interest; (ii) Vesta is the registered
and beneficial owner of a 40% Membership Interest; (iii) AOC is the owner of a
35% Membership Interest and; (iv) that all Membership Interests issued or
transferred in the past were and the current Membership Interests are, validly
issued or transferred as applicable, in accordance with applicable law, the
constating documents of Excelaron and the Operating Agreement; and (v) that
Excelaron has valid legal title to the Project free of any registered
encumbrances.

 
(9)
Additional Deliveries by Excelaron and Mogul at Closing. Subject to the
fulfillment of all of the terms and conditions hereof (unless waived as herein
provided), at the Closing, each of Excelaron and Mogul covenant and agree to
deliver to Vesta, an Assignment and Assumption Agreement, effective as of the
Closing, in respect of the Mogul Interest, in such form as Vesta and Mogul shall
approve, each acting reasonably, duly executed by Excelaron. Mogul and Vesta
together with such other documentation as is contemplated herein or as may be
reasonably required.

 
 
24

--------------------------------------------------------------------------------

 

2.5
Vesta Acknowledgment

 
Vesta acknowledges and confirms that upon completion of the Qualifying
Transaction on the terms and conditions contained in this Agreement, the right
of first refusal referred to in paragraph 7 of the engagement letter dated
September 28, 2009 among UHC, Vesta and Fraser Mackenzie Limited (or as may be
superseded by any further written agreement between the parties to engagement
letter) shall be a binding obligation of Vesta.

 
ARTICLE 3
PUBLICITY
 
3.1
Publicity

 
So long as this Agreement is in effect, the Approval Parties shall advise,
consult, cooperate with each other prior to issuing, or permitting any of their
directors, officers, employees or agents to issue, any press release or other
written public or private statement to the press with respect to this Agreement
and the Qualifying Transaction contemplated hereby from the date hereof until
the Qualifying Transaction Date. No Party shall issue any such press release or
make any such written public or private statement prior to such consultation,
except as may be required by applicable Law or by obligations pursuant to any
listing agreement with a stock exchange and only after using its reasonable
efforts to consult with the Approval Parties taking into account the time
constraints to which it is subject as a result of such Law or obligation.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1
Representations and Warranties of UHC

 
UHC represents and warrants as follows to Vesta and acknowledges and agrees that
Vesta is relying upon the representations and warranties as follows:


(1)
UHC has been duly incorporated and is validly existing under the Laws of the
Province of Ontario and is current and up-to-date and in compliance with all
filings required to be made by it in Ontario;

 
(2)
UHC has full corporate power, capacity and authority to undertake all steps of
the Qualifying Transaction and the Reorganization required by it as contemplated
in this Agreement, the Barisan Agreement and the Amalgamation Agreement
(collectively, the “UHC Documents”) and to carry out its obligations under the
UHC Documents and the Reorganization;

 
(3)
The execution and delivery of the UHC Documents and the consummation by UHC of
the transactions contemplated thereby has been duly authorized by its board of
directors and no other corporate proceedings on its part are or will be
necessary to authorize the UHC Documents and the transactions contemplated
thereby;

 
(4)
The authorized capital of UHC consists of an unlimited number of UHC Shares, of
which, as of the date hereof there are 22,500,000 UHC Shares issued and
outstanding.  Other than in connection with the Barisan Transaction, the UHC
Financing and the 22,500,000 UHC Shares issued and outstanding as of the day
hereof, there will not be any outstanding subscriptions, options, rights,
warrants or other agreements or commitments obligating, potentially or
otherwise, UHC to sell or issue any additional shares or securities of any class
of UHC or any securities convertible into any shares of any class of UHC.  All
issued UHC Shares have or will be at the Effective Time, duly authorized,
validly allotted and issued as fully paid, non-assessable shares in the share
capital of UHC, and issued in compliance with all applicable corporate and
securities laws. Other than as contemplated by the UHC Financing or otherwise as
disclosed herein, UHC is not party to and has not granted and shall not grant
any agreement, warrant, option or right or privilege capable of becoming an
agreement, for the purchase, subscription or issuance of any UHC Shares or
securities convertible into or exchangeable for UHC Shares;

 
 
25

--------------------------------------------------------------------------------

 

(5)
Except as disclosed herein and in Schedule 4.1(5) attached hereto, UHC is not a
partner, co-tenant, joint venturer or otherwise a participant in any
partnership, joint venture, co-tenancy or other similarly joint owned business;

 
(6)
Except as provided in the Operating Agreement, a true (other than the list of
members attached thereto) and complete copy of which has been provided to Vesta,
no person, any outstanding subscriptions, options, rights, warrants or other
agreements or commitments obligating, potentially or otherwise, UHC to sell,
encumber or transfer or otherwise dispose of the UHC Initial Interest (in whole
or in part) or any rights of UHC arising from or in connection with the Initial
UHC Interest and except as specifically provided for in this Agreement, UHC is
not party to and has not granted and shall not grant any agreement, warrant,
option or right or privilege for the purchase, subscription or issuance of the
UHC Initial Interest (in whole or in part) or any rights arising from or in
connection with the Initial UHC Interest or any securities, rights or privileges
convertible into or exchangeable for the UHC Initial Interest (in whole or in
part) or any rights arising from or in connection with the Initial UHC Interest,
except as specifically provided in the Second Agreement, if applicable, the UHC
Initial Interest is not subject to adjustment;

 
(7)
UHC has all requisite corporate capacity, power and authority and possesses all
material certificates, authority, permits and licenses issued by the appropriate
provincial, municipal or federal regulatory agencies or bodies necessary to
conduct the UHC Business as now conducted by it and to own its assets and is in
compliance in all material respects with such certificates, authorities, permits
or licenses and has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority, permit or license
which, singly or in the aggregate, if the subject of an unfavourable decision,
order, finding or ruling, would materially and adversely affect the conduct of
the business, operations or financial condition of UHC;

 
(8)
This Agreement has been and each of the other UHC Documents will at the
Effective Time be duly authorized, executed and delivered by UHC and is (in the
case of this Agreement) or will be at the date of execution (in the case of the
other UHC Documents) legal, valid and binding obligations of UHC enforceable
against UHC in accordance with their respective terms;

 
(9)
The entering into and the performance by UHC of the transactions contemplated
herein:

 
 
26

--------------------------------------------------------------------------------

 

 
(a)
does not require any Regulatory Approval, except that which may be required
under applicable corporate and securities Laws and the policies of the TSXV;

 
 
(b)
does not contravene any statute or regulation of any Government Authority which
is binding on it, where such contravention would materially and adversely affect
the business, operations or financial condition (financial or otherwise) of UHC;
and

 
 
(c)
does not result in the breach of, or is in conflict with, or constitutes a
default under, or creates a state of facts which, after notice or lapse of time,
or both, would constitute a default under any term or provision of the Governing
Documents or resolutions of UHC or its subsidiaries or any mortgage, note,
indenture, contract or agreement, instrument, lease or other document to which
it is a party, or any judgment, decree or order or any term or provision
thereof, which breach, conflict or default would materially and adversely affect
the business, operations, capital or condition (financial or otherwise) of UHC;

 
(10)
There are no suits, actions or litigation or arbitration proceedings or
governmental proceedings in progress pending or, to the best of the knowledge of
UHC, contemplated or threatened, to which UHC is a party or to which the
property of UHC is subject. There is not presently outstanding against UHC any
judgment, injunction, rule or order of any court, governmental department,
commission, agency or arbitrator;

 
(11)
Other than as set out in the UHC Financial Statements, pursuant to the Material
Contracts and expenses incurred and to be incurred in connection with the
transactions contemplated hereby, there are no material liabilities of UHC,
whether direct, indirect, absolute, contingent or otherwise, other than those
incurred in the ordinary course of business;

 
(12)
All information that has been prepared by UHC relating to UHC or its business,
properties and liabilities, disclosed or provided to Vesta, including all
financial or operational information, was to the knowledge of UHC true and
correct in all material respects as at the date it was provided to Vesta, and no
fact or facts have been omitted therefrom which would make such information
materially misleading other than future-oriented information which was subject
to assumptions which were reasonable under the circumstances;

 
(13)
All information that has been prepared by UHC relating to the Project and
disclosed or provided to Chapman whether directly by UHC or indirectly through
Vesta was, to knowledge of UHC true and correct in all material respects as at
the date it was provided to Chapman and no fact or facts have been omitted
therefrom which would make such information materially misleading other than
future-oriented information which was subject to assumptions which were
reasonable under the circumstances;

 
(14)
The UHC Financial Statements have been prepared in accordance with GAAP applied
on a basis consistent with prior periods and present fairly, in all material
respects, the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and financial condition of UHC as at the respective dates of the UHC
Financial Statements and the sales, earnings and results of operations of UHC
for the respective periods covered by the UHC Financial Statements;

 
 
27

--------------------------------------------------------------------------------

 

(15)
All filings and fees required to be made by UHC pursuant to applicable Laws,
have been made and paid and such filings were true and accurate in all material
respects as at the respective dates thereof;

 
(16)
All taxes (including income tax, capital tax, payroll taxes, employer health
tax, workers’ compensation payments, property taxes, custom and land transfer
taxes), duties, royalties, levies, imposts, assessments, deductions, charges or
withholdings and all liabilities with respect thereto including any penalty and
interest payable with respect thereto (collectively, “Taxes”) due and payable by
UHC have been paid except for where the failure to pay such taxes would not
constitute an adverse material fact of UHC, or result in a Material Adverse
Change to UHC. All tax returns, declarations, remittances and filings required
to be filed by UHC have been filed with all appropriate governmental authorities
and all such returns, declarations, remittances and filings are complete and
accurate in all material respects and no material fact or facts have been
omitted therefrom which would make any of them misleading except where the
failure to file such documents would not constitute an adverse material fact of
UHC or result in a Material Adverse Change to UHC and: (i) no examination of any
tax return of UHC is currently in progress; and (ii) there are no issues or
disputes outstanding with any governmental authority respecting any taxes that
have been paid, or may be payable, by UHC. There are no agreements with any
taxation authority providing for an extension of time for any assessment or
reassessment of taxes with respect to UHC;

 
(17)
Except in connection with the UHC Financing, there is no Person acting or
purporting to act at the request of UHC who is entitled to any brokerage or
finder’s fee in connection with the transactions contemplated herein;

 
(18)
Since the date of its incorporation, UHC has not, directly or indirectly,
declared or paid any dividend or declared or made any other distribution on any
of its shares or securities of any class, or, directly or indirectly, redeemed,
purchased or otherwise acquired any of its shares or securities or agreed to do
any of the foregoing;

 
(19)
There is not, in the Governing Documents of UHC or in any agreement, mortgage,
note, debenture, indenture or other instrument or document to which UHC is a
party, any restriction upon or impediment to the declaration or payment of
dividends by the directors of UHC or the payment of dividends by UHC to the
holders of their respective securities;

 
(20)
Other than as referred to in the UHC Financial Statements, UHC is not party to
any Debt Instrument or any agreement, contract or commitment to create, assume
or issue any Debt Instrument;

 
(21)
UHC is not a party to or bound or affected by any commitment, agreement or
document containing any covenant which expressly limits the freedom of UHC to
compete in any line of business, or to transfer or move any of its assets or
operations;

 
 
28

--------------------------------------------------------------------------------

 

(22)
UHC is not a party to any agreement which in any manner affects the voting
control of any of the UHC Shares or other securities of UHC;

 
(23)
UHC has conducted and is conducting its business in compliance in all material
respects with all applicable Laws of each jurisdiction in which it carries on
business and with all Laws, tariffs and directives material to its operation;

 
(24)
UHC is not aware of any pending or contemplated change to any applicable Law or
governmental position that would materially affect the business of UHC as
currently conducted or the legal environment under which UHC operates;

 
(25)
UHC does not have any loan or other indebtedness outstanding which has been made
to any of its shareholders, officers, directors or employees, past or present,
or any person not dealing at “arm’s length” (as such term is defined in the
Income Tax Act (Canada));

 
(26)
Other than its Membership Interest in Excelaron, UHC has no Subsidiaries and
does not own any securities issued by, or any equity or ownership interest in,
any other Persons. UHC is not subject to any obligation to make any investment
in or to provide funds by way of loan, capital contribution or otherwise to any
Person;

 
(27)
UHC is the owner of and has good and marketable title to all of the material
properties and UHC Assets and will have, at the Closing, good and marketable
title to the Barisan Interest, including, without limitation, all properties and
UHC Assets reflected in the UHC Financial Statements, in each case free and
clear of all Encumbrances whatsoever other than Permitted Encumbrances;

 
(28)
UHC is not the owner, lessee, licensee, or occupant of, or subject to any
agreement or option to own or lease, any real property or any interest in any
real property, other than in connection with its Membership Interest in
Excelaron. The buildings, plants, structures, vehicles, equipment, technology
and communications hardware and other tangible personal property of UHC
(including all buildings and fixtures) are structurally sound, in good operating
condition and repair having regard to their use and age and are adequate and
suitable for the uses to which they are being put. None of such buildings,
plants, structures, vehicles, equipment or other property are in need of
maintenance or repairs except for routine maintenance and repairs in the
ordinary course that are not material in nature or cost;

 
(29)
UHC is not a party to, or under any agreement to become a party to, any lease
with respect to real property;

 
(30)
No Person other than UHC owns or leases any UHC Assets which are being used in
the UHC Business, other than in the ordinary course of business and there are no
agreements or commitments by UHC to purchase property or assets, other than in
the ordinary course of the UHC Business;

 
(31)
UHC has not received notice of any material defect in its title or claim to the
UHC Assets or any notice from any third party claiming such an interest, and,
for the period of time that UHC has owned the UHC Assets, all material relevant
obligations of UHC have been performed and observed;

 
 
29

--------------------------------------------------------------------------------

 

(32)
The material contracts of UHC listed in Schedule 4.1(32) attached hereto (the
“UHC Material Contracts”) are the only material documents and contracts
currently in effect under and by virtue of which UHC is entitled to the UHC
Assets and conducts the UHC Business;

 
(33)
All of the UHC Material Contracts are valid and subsisting and UHC has not
received notice of any default, breach of or termination under any UHC Material
Contract and to UHC’s knowledge, no other party to any UHC Material Contract is
in default, breach of or has terminated or purported to terminate any UHC
Material Contract;

 
(34)
Vesta has been given the opportunity to review all of the UHC Intellectual
Property (including particulars and status of registration or application for
registration) of UHC. UHC is the legal and beneficial owner of the UHC
Intellectual Property, free and clear of all Encumbrances (except for the UHC
Intellectual Property which is identified as being licensed to UHC as described
in Schedule 4.1(34) attached hereto and Permitted Encumbrances), and UHC is not
a party to or bound by any contract or any other obligation whatsoever that
limits or impairs its ability to sell, transfer, assign or convey, or that
otherwise affects, the UHC Intellectual Property. No Person has been granted any
interest in or right to use all or any portion of the UHC Intellectual Property,
except as Vesta has been advised. The conduct of the UHC Business does not
infringe upon the industrial or intellectual property rights, domestic or
foreign, of any other Person. There exists no claims of any infringement or
breach of any industrial or intellectual property rights of any other Person,
and UHC has not received any notice that the conduct of the UHC Business,
including the use of the UHC Intellectual Property, infringes upon or breaches
any industrial or intellectual property rights of any other Person, or the trade
secrets, know-how or confidential or proprietary information of any other
Person. To the best of the knowledge of UHC, there exists no state of facts
which casts doubt on the validity or enforceability of any of the UHC
Intellectual Property;

 
(35)
The only officers and directors of UHC are as hereinafter set forth:

 
Name
Office
Divine, William
Director
Tyab, Parvez
Director
Khan, Ijaz
Director and President



(36)
Except as set forth in Schedule 4.1(36) attached hereto, UHC is not party to or
bound by any written contracts in respect of any employee, former employee or
consultant including:

 
 
(a)
any written contracts providing for the re-employment of any employee;

 
 
(b)
any written bonus, pension, profit sharing, executive compensation, current or
deferred compensation, incentive compensation, tax equalization, stock
compensation, stock purchase, stock option, stock appreciation, phantom stock
option, savings, severance or termination pay, retirement, supplementary
retirement, hospitalization insurance, salary continuation, legal, health or
other medical, dental, life, disability or other insurance plan, program,
agreement or arrangement or other plans or arrangements providing employee
benefits; and

 
 
30

--------------------------------------------------------------------------------

 

 
(c)
any written or oral policy, agreement, obligation or understanding providing for
severance or termination payments to any employee, consultant, director or
officer of UHC or any employment, service, consulting or other agreement with
any employee, consultant, director or officer of UHC which provides for
termination of employment or of the contract, as the case may be, on more than
six (6) months’ notice (excluding such as results under applicable Law from the
employment of an employee without an agreement as to notice or severance);

 
(37)
UHC is in compliance with all terms and conditions of employment and all Laws
respecting employment, including pay equity, wages, hours of work, overtime,
human rights and occupational health and safety, and there are no outstanding
claims, complaints, investigations or orders under any such Laws and to the
knowledge of UHC, there is no basis for such claim;

 
(38)
UHC has not and is not engaged in any unfair labour practice and no unfair
labour practice complaint, grievance or arbitration proceeding is pending or, to
the knowledge of UHC, threatened against UHC;

 
(39)
UHC is not a party to any collective bargaining agreement, contract or legally
binding commitment to any trade union or employee organization in respect of or
affecting any employees of UHC;

 
(40)
No collective agreement is currently being negotiated by UHC or any other
Person, in respect of employees of UHC;

 
(41)
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
employees of UHC by way of certification, interim certification, voluntary
recognition, or succession rights, or has applied or, to the knowledge of UHC,
threatened to apply to be certified as the bargaining agent of any employees of
UHC. To the knowledge of UHC, there are no threatened or pending union
organizing activities involving any employees of UHC. There is no labour strike,
dispute, work slowdown or stoppage pending or involving or, to the knowledge of
UHC, threatened against UHC and no such event has occurred within the last three
(3) years (other than as disclosed in writing to Vesta);

 
(42)
No trade union has applied to have UHC declared a common or related employer
pursuant to the Labour Relations Act (Ontario) or any similar legislation in any
jurisdiction in which UHC carries  on business;

 
(43)
Each independent contractor engaged by UHC has been properly classified by UHC
as an independent contractor and UHC has not received any notice from any
Government Authority disputing such classification;

 
(44)
There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and UHC has not been reassessed in any material respect
under such legislation during the past three (3) years and no audit of UHC is
currently being performed pursuant to any applicable workplace safety and
insurance legislation. There are no claims or potential claims which may
materially adversely affect the accident cost experience of UHC in respect of
the UHC Business (other than as disclosed in writing to Vesta);

 
 
31

--------------------------------------------------------------------------------

 

(45)
There are no charges pending under applicable occupational health and safety
legislation and UHC has complied in all material respects with any orders issued
under applicable occupational health and safety legislation and there are no
appeals of any orders under such legislation currently outstanding;

 
(46)
As of the date hereof, the corporate records and minute books of UHC are
materially complete and accurate. The share certificate books, register of
securityholders, register of transfers and register of directors and any similar
corporate records of UHC are complete and accurate in all material respects;

 
(47)
Upon due inquiry, no action or proceeding has been commenced or filed by or
against UHC or which seeks or may lead to receivership, bankruptcy, a consumer
proposal or any other similar proceeding in respect of UHC, the adjustment,
compromise or composition of claims against UHC or the appointment of a trustee,
receiver, liquidator, custodian, or other similar officer for UHC or any portion
of its assets.  No such action or proceeding has been authorized or is being
considered by or on behalf of UHC and, to the knowledge of UHC, no creditor or
equity security holder of UHC has threatened UHC to commence or advise that it
may commence any such action or proceeding;

 
(48)
No consents of, filings with or approval of any Person is required to permit UHC
to complete the transactions contemplated by this Agreement;

 
(49)
None of the information furnished to Vesta, its representatives and counsel
relating to UHC and the UHC Business including, without limitation, all
financial, marketing, sales and operational information, contains, to the best
of the knowledge of UHC, any misrepresentation likely to result in a Material
Adverse Change to UHC; and

 
(50)
UHC acknowledges and agrees that the Vesta Shares issued to UHC Shareholders in
connection with the Amalgamation will be subject to the terms of the UHC
Contractual Escrow Agreements and may be subject to certain escrow provisions
imposed by the TSXV and may be subject to a “restricted period” pursuant to
Section 2.5 of National Instrument 45-102 “Resale of Securities” or “seasoning
period” pursuant to Section 2.6 of National Instrument 45-102 “Resale of
Securities”.

 
4.2
Representations and Warranties of Excelaron

 
Excelaron represents and warrants as follows to Vesta and acknowledges and
agrees that Vesta is relying upon the representations and warranties as follows:


(1)
Excelaron has been duly formed as a limited liability company and is validly
existing under the Laws of the State of California and is current and up-to-date
and in compliance with all filings required to be made by it in California;

 
 
32

--------------------------------------------------------------------------------

 

(2)
Excelaron has full power, capacity and authority to undertake all steps of the
Qualifying Transaction and the Reorganization required by it as contemplated in
this Agreement and to carry out its obligations under this Agreement and the
Reorganization;

 
(3)
The execution and delivery of this Agreement and the consummation by Excelaron
of the transactions contemplated hereby has been duly authorized pursuant to its
Operating Agreement as amended, and no other proceedings on its part are or will
be necessary to authorize this Agreement and the transactions contemplated
hereby;

 
(4)
This Agreement has been duly authorized, executed and delivered by Excelaron and
is a legal, valid and binding obligation of Excelaron enforceable against
Excelaron in accordance with its respective terms;



(5)
The authorized capital of Excelaron consists only of Membership Interests
expressed as a percentage. The list of members required to be maintained by
Excelaron by the Beverly-Killea Limited Liability Company Act (1996) provides
that the Membership Interests of each such member are as follows:



Barisan
4%
UHC
21%
AOC
35%
Mogul
40% (Subject to the terms of the Second Agreement)



All Membership Interests have been properly issued, transferred and recorded in
accordance with applicable law, its constating documents and the Operating
Agreement and Excelaron has received the money, property, or services, or other
obligation to contribute money or property or to render services determined by
it or its members in consideration for the Membership Interests issued by
Excelaron.  At the Effective Time, there will not be any outstanding
subscriptions, options, rights, warrants or other agreements or commitments
obligating, potentially or otherwise, Excelaron to sell or issue any additional
membership interests or other securities of any class of Excelaron or any
securities convertible into any membership interests or other securities of any
class of Excelaron.  All issued Excelaron membership interests have been duly
authorized, validly allotted and issued as fully paid, non-assessable membership
interests of Excelaron, and issued in compliance with all applicable corporate
and securities laws;


(6)
As of the date hereof, Excelaron has received US$425,000 in respect of the Mogul
Interest;

 
(7)
All consents or other approvals necessary to transfer the Mogul Interest to
Vesta as contemplated pursuant to the Mogul Transaction, have or prior to the
Qualifying Transaction date, will have been obtained such that, upon the payment
of the amount stipulated in Clause 2(c) of the Second Agreement as amended by
Section 1.11 hereto, Clause 4 of the Second Agreement shall be of no force and
effect;

 
 
33

--------------------------------------------------------------------------------

 

(8)
Excelaron is not party to and has not granted and shall not grant (i) any
agreement, warrant, option or right or privilege capable of becoming an
agreement, for the purchase, subscription or issuance of any membership
interests of Excelaron or securities convertible into or exchangeable for
membership interests in Excelaron; or (ii) any agreement, right, interest or
privilege or right or privilege capable of becoming an agreement for the lease,
sale, transfer or other alienation of Excelaron’s interest in the Project (in
whole or in part);

 
(9)
Except as specifically disclosed to Vesta in item III – Due Diligence Requests –
Excelaron LLC in the Firmex Data Room, Excelaron is not a partner, co-tenant,
joint venturer or otherwise a participant in any partnership, joint venture,
co-tenancy or other similarly joint owned business;

 
(10)
No consents of, filings with or approval of any Person is required to permit
Excelaron to complete the transactions contemplated by this Agreement  and no
consents of, filings with or approval of any Person is required to be made by
Excelaron as a result of or in connection with the Qualifying Transaction;

 
(11)
Excelaron has all requisite capacity, power and authority and possesses all
material certificates, authority, permits and licenses issued by the appropriate
state, municipal or federal regulatory agencies or bodies necessary to conduct
the Excelaron Business as now conducted by it and to own its assets and is in
compliance in all material respects with such certificates, authorities, permits
or licenses and has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority, permit or license
which, singly or in the aggregate, if the subject of an unfavourable decision,
order, finding or ruling, would materially and adversely affect the conduct of
the business, operations or financial condition of Excelaron;

 
(12)
The entering into and the performance by Excelaron of the transactions
contemplated herein and the completion of the Qualifying Transaction:

 
 
(a)
does not require any Regulatory Approval, except that which may be required
under applicable corporate and securities Laws, the policies of the TSXV;

 
 
(b)
does not contravene any statute or regulation of any Government Authority which
is binding on it, where such contravention would materially and adversely affect
the business, operations or financial condition (financial or otherwise) of
Excelaron; and

 
 
(c)
does not result in the breach of, or is in conflict with, or constitutes a
default under, or creates a state of facts which, after notice or lapse of time,
or both, would constitute a default under any term or provision of the Governing
Documents or resolutions of Excelaron or any mortgage, note, indenture, contract
or agreement, instrument, lease or other document to which it is a party, or any
judgment, decree or order or any term or provision thereof, which breach,
conflict or default would materially and adversely affect the business,
operations, capital or condition (financial or otherwise) of Excelaron;

 
 
34

--------------------------------------------------------------------------------

 

(13)
There are no suits, actions or litigation or arbitration proceedings or
governmental proceedings in progress pending or, to the best of the knowledge of
Excelaron, contemplated or threatened, to which Excelaron a party or to which
the property of Excelaron is subject. There is not presently outstanding against
Excelaron any judgment, injunction, rule or order of any court, governmental
department, commission, agency or arbitrator;

 
(14)
Other than as set out in the Excelaron Financial Statements, pursuant to the
Excelaron Material Contracts and expenses incurred and to be incurred in
connection with the transactions contemplated hereby, there are no material
liabilities of Excelaron, whether direct, indirect, absolute, contingent or
otherwise, other than those incurred in the ordinary course of business;

 
(15)
All information that has been prepared by Excelaron relating to Excelaron or its
business, properties and liabilities, disclosed or provided to Vesta, including
all financial or operational information, was true and correct in all material
respects as at the date it was provided to Vesta, and no fact or facts have been
omitted therefrom which would make such information materially misleading other
than future-oriented information which was subject to assumptions which were
reasonable under the circumstances;

 
(16)
Excelaron is the beneficial owner of all Petroleum and Natural Gas Rights with
respect to the Project, Excelaron has not committed any act that would result in
any of the Petroleum and Natural Gas Rights being cancelled, and the Petroleum
and Natural Gas Rights are owned by Excelaron  free and clear of all
Encumbrances, except for the Permitted Encumbrances;

 
(17)
Subject to the rents, covenants and conditions of the Leases to be paid,
performed and observed by Excelaron and the Permitted Encumbrances,
Excelaron  may hold the Petroleum and Natural Gas Rights for the remainder of
the terms of the Leases, and all renewals or extensions of them, for its own
benefit without interruption by any person claiming by, through or under
Excelaron;

 
(18)
Other than the GOR, no officer, director or employee or any person not dealing
at arm's length with Excelaron or, to Excelaron's knowledge, any associate or
affiliate of any such person, owns, has or is entitled to any royalty, net
profits interest, carried interest or any other Encumbrances or claims of any
nature whatsoever which are based on production from the Project or any revenue
or rights attributed thereto;

 
(19)
All information that has been prepared by Excelaron relating to the Project and
disclosed or provided to Chapman whether directly by Excelaron or indirectly
through Vesta was, to knowledge of Excelaron true and correct in all material
respects as at the date it was provided to Chapman and no fact or facts have
been omitted therefrom which would make such information materially misleading
other than future-oriented information which was subject to assumptions which
were reasonable under the circumstances;

 
(20)
The Excelaron Financial Statements have been prepared in accordance with United
States GAAP applied on a basis consistent with prior periods and present fairly,
in all material respects, the assets, liabilities (whether accrued, absolute,
contingent or otherwise) and financial condition of Excelaron as at the
respective dates of the Excelaron Financial Statements and the earnings,
expenditures and results of operations of Excelaron for the respective periods
covered by the Excelaron Financial Statements;

 
 
35

--------------------------------------------------------------------------------

 

(21)
All filings and fees required to be made by Excelaron pursuant to applicable
Laws have been made and paid and such filings were true and accurate in all
material respects as at the respective dates thereof;

 
(22)
All Taxes due and payable by Excelaron have been paid except for where the
failure to pay such taxes would not constitute an adverse material fact of
Excelaron, or result in a Material Adverse Change to Excelaron. All tax returns,
declarations, remittances and filings required to be filed by Excelaron have
been filed with all appropriate governmental authorities and all such returns,
declarations, remittances and filings are complete and accurate in all material
respects and no material fact or facts have been omitted therefrom which would
make any of them misleading except where the failure to file such documents
would not constitute an adverse material fact of Excelaron or result in a
Material Adverse Change to Excelaron and: (i) no examination of any tax return
of Excelaron is currently in progress; and (ii) there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by Excelaron. There are no agreements with any taxation
authority providing for an extension of time for any assessment or reassessment
of taxes with respect to Excelaron;

 
(23)
No Person acting or purporting to act at the request of Excelaron who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated herein;

 
(24)
Since the date of its formation, Excelaron has not, directly or indirectly,
declared or made any distribution on any of its membership interests or
securities of any class, or, directly or indirectly, redeemed, purchased or
otherwise acquired any of its membership interests or securities or agreed to do
any of the foregoing;

 
(25)
There is not, in the Governing Documents of Excelaron or in any agreement,
mortgage, note, debenture, indenture or other instrument or document to which
Excelaron is a party, any restriction upon or impediment to the declaration or
payment of distributions by the managers of Excelaron or the payment of
distributions by Excelaron to the holders of their respective securities;

 
(26)
Other than as referred to in the Excelaron Financial Statements, Excelaron is
not party to Debt Instrument or any agreement, contract or commitment to create,
assume or issue any Debt Instrument;

 
(27)
Excelaron is not a party to or bound or affected by any commitment, agreement or
document containing any covenant which expressly limits the freedom of Excelaron
to compete in any line of business, or to transfer or move any of its assets or
operations;

 
(28)
Excelaron is not a party to any agreement which in any manner affects the voting
control of Excelaron;

 
(29)
Excelaron has conducted and is conducting its business substantially in
accordance with good oil field and environmental practices and in compliance in
all material respects with all applicable Laws of each jurisdiction in which it
carries on business and with all Laws, tariffs and directives material to its
operation;

 
 
36

--------------------------------------------------------------------------------

 

(30)
Excelaron is not aware of any pending or contemplated change to any applicable
Law or governmental position that would materially affect the business of
Excelaron as currently conducted or the legal environment under which Excelaron
operates;

 
(31)
Excelaron does not have any loan or other indebtedness outstanding which has
been made to any of its Members, officers, managers or employees, past or
present, or any person not dealing at “arm’s length”;

 
(32)
Excelaron has no Subsidiaries and does not own any securities issued by, or any
equity or ownership interest in, any other Persons. Excelaron is not subject to
any obligation to make any investment in or to provide funds by way of loan,
capital contribution or otherwise to any Person;

 
(33)
Excelaron is the owner of and has good and marketable title to all of the
material properties and Excelaron Assets, including, without limitation, all
properties and Excelaron Assets reflected in the Excelaron Financial Statements,
in each case free and clear of all Encumbrances whatsoever other than Permitted
Encumbrances;

 
(34)
Excelaron is not the owner, lessee, licensee, or occupant of, or subject to any
agreement or option to own or lease, any real property or any interest in any
real property, other than in connection with its interest in the Project. The
buildings, plants, structures, vehicles, equipment, technology and
communications hardware and other tangible personal property of Excelaron
(including all buildings and fixtures) are structurally sound, in good operating
condition and repair having regard to their use and age and are adequate and
suitable for the uses to which they are being put. None of such buildings,
plants, structures, vehicles, equipment or other property are in need of
maintenance or repairs except for routine maintenance and repairs in the
ordinary course that are not material in nature or cost;

 
(35)
Excelaron is not a party to, or under any agreement to become a party to, any
lease with respect to real property other than its rights in respect of the
Project (the “Leases” or individually, a “Lease”), except as specifically
disclosed to Vesta in items XII, XIII, XIV and XVII – Due Diligence Requests –
Excelaron LLC and item I – Mogul/Vesta Index of the Firmex Data Room.  Each
Lease is in good standing, creates a good and valid leasehold estate in the
Leased Properties thereby demised and is in full force and effect without
amendment. With respect to each Lease (i) all rents and additional rents have
been paid, (ii) no waiver, indulgence or postponement of the lessee’s
obligations has been granted by the lessor, (iii) there exists no event of
default or event, occurrence, condition or act (including the transactions
contemplated by this Agreement) which, with the giving of notice, the lapse of
time or the happening of any other event or condition, would become a default
under the Lease, and (iv) all of the covenants to be performed by any other
party under the Lease have been fully performed;

 
(36)
No Person other than Excelaron owns or leases any Excelaron Assets which are
being used in the Excelaron Business, other than in the ordinary course of
business and there are no agreements or commitments by Excelaron to purchase
property or assets, other than in the ordinary course of the Excelaron Business;

 
 
37

--------------------------------------------------------------------------------

 

(37)
Excelaron has not received notice of any material defect in its title or claim
to the Excelaron Assets or any notice from any third party claiming such an
interest, and, for the period of time that Excelaron has owned the Excelaron
Assets, all material relevant obligations of Excelaron have been performed and
observed;

 
(38)
The material contracts of the Excelaron disclosed to Vesta in item VIII, X, XI,
XII, XIII, XIV and XVII – Due Diligence Requests – Excelaron LLC and item I –
Mogul/Vest Index of the Firmex Data Room (the “Excelaron Material Contracts”),
are the only material documents and contracts currently in effect under and by
virtue of which Excelaron is entitled to the Excelaron Assets and conducts the
Excelaron Business;

 
(39)
All of the Excelaron Material Contracts are valid and subsisting and Excelaron
has not received notice of any default, breach of or termination under any
Excelaron Material Contract and to Excelaron’s knowledge, no other party to any
Excelaron Material Contract is in default, breach of or has terminated or
purported to terminate any Excelaron Material Contract;

 
(40)
Vesta has been given the opportunity to review all of the Excelaron Intellectual
Property (including particulars and status of registration or application for
registration) of Excelaron. Excelaron is the legal and beneficial owner of the
Excelaron Intellectual Property, free and clear of all Encumbrances (except for
the Excelaron Intellectual Property which is identified as being licensed to
Excelaron in and as specifically disclosed to Vesta in item IX – Due Diligence
Requests – Excelaron LLC and item I – Mogul/Vesta Index of the Firmex Data
Room), and Excelaron is not a party to or bound by any contract or any other
obligation whatsoever that limits or impairs its ability to sell, transfer,
assign or convey, or that otherwise affects, the Excelaron Intellectual
Property. No Person has been granted any interest in or right to use all or any
portion of the Excelaron Intellectual Property, except as Vesta has been
advised. The conduct of the Excelaron Business does not infringe upon the
industrial or intellectual property rights, domestic or foreign, of any other
Person. There exists no claims of any infringement or breach of any industrial
or intellectual property rights of any other Person, and Excelaron has not
received any notice that the conduct of the Excelaron Business, including the
use of the Excelaron Intellectual Property, infringes upon or breaches any
industrial or intellectual property rights of any other Person, or the trade
secrets, know-how or confidential or proprietary information of any other
Person. To the best of the knowledge of Excelaron, there exists no state of
facts which casts doubt on the validity or enforceability of any of the
Excelaron Intellectual Property;

 
(41)
The only officers and managers of Excelaron are as hereinafter set forth:

 
Name
Office
Grant Jagelman
Manager and President
Andrew Childs
Manager
Kit Matlick
Project Manager


 
38

--------------------------------------------------------------------------------

 

(42)
Except as specifically disclosed to Vesta in item IV – Due Diligence Requests –
Excelaron LLC of the Firmex Data Room, Excelaron is not party to or bound by any
written contracts in respect of any employee, former employee or consultant
including:

 
 
(a)
any written contracts providing for the re-employment of any employee;

 
 
(b)
any written bonus, pension, profit sharing, executive compensation, current or
deferred compensation, incentive compensation, tax equalization, stock
compensation, stock purchase, stock option, stock appreciation, phantom stock
option, savings, severance or termination pay, retirement, supplementary
retirement, hospitalization insurance, salary continuation, legal, health or
other medical, dental, life, disability or other insurance plan, program,
agreement or arrangement or other plans or arrangements providing employee
benefits; and

 
 
(c)
any written or oral policy, agreement, obligation or understanding providing for
severance or termination payments to any employee, consultant, manager or
officer of Excelaron or any employment, service, consulting or other agreement
with any employee, consultant, manager or officer of Excelaron which provides
for termination of employment or of the contract, as the case may be, on more
than six (6) months’ notice (excluding such as results under applicable Law from
the employment of an employee without an agreement as to notice or severance);

 
(43)
Excelaron is in compliance with all terms and conditions of employment and all
Laws respecting employment, including pay equity, wages, hours of work,
overtime, human rights and occupational health and safety, and there are no
outstanding claims, complaints, investigations or orders under any such Laws and
to the knowledge of Excelaron, there is no basis for such claim;

 
(44)
Excelaron has not and is not engaged in any unfair labour practice and no unfair
labour practice complaint, grievance or arbitration proceeding is pending or, to
the knowledge of Excelaron, threatened against Excelaron;

 
(45)
Excelaron is not a party to any collective bargaining agreement, contract or
legally binding commitment to any trade union or employee organization in
respect of or affecting any employees of Excelaron;

 
(46)
No collective agreement is currently being negotiated by Excelaron or any other
Person, in respect of employees of Excelaron;

 
(47)
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
employees of Excelaron by way of certification, interim certification, voluntary
recognition, or succession rights, or has applied or, to the knowledge of
Excelaron, threatened to apply to be certified as the bargaining agent of any
employees of Excelaron. To the knowledge of Excelaron, there are no threatened
or pending union organizing activities involving any employees of Excelaron.
There is no labour strike, dispute, work slowdown or stoppage pending or
involving or, to the knowledge of Excelaron, threatened against Excelaron and no
such event has occurred within the last three (3) years (other than as disclosed
in writing to Vesta);

 
 
39

--------------------------------------------------------------------------------

 

(48)
No trade union has applied to have Excelaron declared a common or related
employer pursuant to any legislation in any jurisdiction in which Excelaron
carries on business;

 
(49)
Each independent contractor engaged by Excelaron has been properly classified by
Excelaron as an independent contractor and Excelaron has not received any notice
from any Government Authority disputing such classification;

 
(50)
There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and Excelaron has not been reassessed in any material
respect under such legislation during the past three (3) years and no audit of
Excelaron is currently being performed pursuant to any applicable workplace
safety and insurance legislation. There are no claims or potential claims which
may materially adversely affect the accident cost experience of Excelaron in
respect of the Excelaron Business (other than as disclosed in writing to Vesta);

 
(51)
There are no charges pending under applicable occupational health and safety
legislation and Excelaron has complied in all material respects with any orders
issued under applicable occupational health and safety legislation and there are
no appeals of any orders under such legislation currently outstanding;

 
(52)
As of the date hereof, and except as provided herein, the records and minute
books of Excelaron are materially complete and accurate;

 
(53)
No action or proceeding has been commenced or filed by or against Excelaron or
which seeks or may lead to receivership, bankruptcy, a consumer proposal or any
other similar proceeding in respect of Excelaron, the adjustment, compromise or
composition of claims against Excelaron or the appointment of a trustee,
receiver, liquidator, custodian, or other similar officer for Excelaron or any
portion of its assets.  No such action or proceeding has been authorized or is
being considered by or on behalf of Excelaron and no creditor or equity security
holder of Excelaron has threatened to commence or advise that it may commence
any such action or proceeding;

 
(54)
None of the information furnished to Vesta, its representatives and counsel
relating to Excelaron and the Excelaron Business including, without limitation,
all financial, marketing, sales and operational information, contains, to the
best of the knowledge of Excelaron, any misrepresentation likely to result in a
Material Adverse Change to Excelaron;

 
(55)
Excelaron has all of its properties and assets insured against loss or damage by
all insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the
Effective Time. Excelaron is not in default with respect to any of the
provisions contained in any insurance policies maintained by Excelaron on its
property and assets or personnel as of the date hereof and has not failed to
give any notice or present any claim under any such insurance policy in a due
and timely fashion;

 
 
40

--------------------------------------------------------------------------------

 

(56)
To the knowledge of Excelaron, the dates, recording of Membership Interests and
the agreements associated therewith are accurately stated in the recitals to
this Agreement; and

 
(57)
There has been no Environmental Condition which, individually or in the
aggregate, could result in a Material Adverse Change for Excelaron.  Excelaron
has not received any notice, directive or advisory from any Government Authority
of any Environmental Condition that could result in a Material Adverse Change to
Excelaron. Excelaron has all material Environmental Approvals in respect of the
current operations of Excelaron and is in compliance with such Environmental
Approvals except where any non-compliance would not result in a Material Adverse
Change.

 
4.3
Representations and Warranties of Mogul

 
Mogul represents and warrants as follows to Vesta and acknowledges and agrees
that Vesta is relying upon the representations and warranties as follows:


(1)
Mogul has been duly incorporated and is validly existing under the Laws of the
State of Delaware and is current and up-to-date and in compliance with all
filings required to be made by it in the State of Delaware;

 
(2)
Mogul has full corporate power, capacity and authority to undertake all steps of
the Qualifying Transaction and the Reorganization required by it as contemplated
in this Agreement and to carry out its obligations under this Agreement and the
Reorganization;

 
(3)
The execution and delivery of this Agreement and the consummation by Mogul of
the transactions contemplated hereby has been duly authorized by its board of
directors and no other corporate proceedings on its part are or will be
necessary to authorize this Agreement and the transactions contemplated hereby;

 
(4)
This Agreement has been duly authorized, executed and delivered by Mogul and is
a legal, valid and binding obligation of Mogul enforceable against Mogul in
accordance with its terms;

 
(5)
Except as provided in the Operating Agreement, a true (other than the list of
members attached thereto) and complete copy of which has been provided to Vesta,
no person, any outstanding subscriptions, options, rights, warrants or other
agreements or commitments obligating, potentially or otherwise, Mogul to sell,
encumber or transfer or otherwise dispose of the Mogul Interest (in whole or in
part) or any rights of Mogul arising from or in connection with the Mogul
Interest and except as specifically provided for in this Agreement, Mogul is not
party to and has not granted and shall not grant any agreement, warrant, option
or right or privilege for the purchase, subscription or issuance of the Mogul
Interest (in whole or in part) or any rights arising from or in connection with
the Mogul Interest or any securities, rights or privileges convertible into or
exchangeable for the Mogul Interest (in whole or in part) or any rights arising
from or in connection with the Mogul Interest;

 
(6)
Mogul has good and marketable title to the Mogul Interest, free of all
Encumbrances and no person, firm or corporation has any agreement or option or
right capable of becoming an agreement or option for the purchase from Mogul of
all or any portion of the Mogul Interest, and the Mogul Interest is not subject
to adjustment except as specifically provided in Section 4 of the Second
Agreement as of the date this Agreement, and Mogul is the registered and
beneficial owner of the Mogul Interest with good right, full power and absolute
authority to sell and assign the Mogul Interest to Vesta for the purpose and in
the manner as provided in this Agreement. As at the date of this Agreement, the
Mogul Interest is not subject to any shareholder, pooling, escrow, voting trust
or similar agreements whether voluntary or otherwise other than as related to
the Qualifying Transaction or which cannot be terminated at the discretion of
Mogul. There is no suit, action, litigation, arbitration proceeding or
governmental proceeding, including appeals and applications for review, in
progress, pending or contemplated or, to the knowledge of Mogul, threatened
against or related to the Mogul Interest or which would affect Mogul’s ability
to sell the Mogul Interest as provided for in this Agreement;

 
 
41

--------------------------------------------------------------------------------

 

(7)
As of the date hereof, Mogul has paid US$425,000 to Excelaron in respect of the
Mogul Interest;

 
(8)
All consents or other approvals necessary to transfer the Mogul Interest to
Vesta as contemplated pursuant to the Mogul Transaction, have or prior to the
Qualifying Transaction date, will have been obtained;

 
(9)
Mogul has all requisite corporate capacity, power and authority and possess all
material certificates, authority, permits and licenses issued by the appropriate
state, municipal or federal regulatory agencies or bodies necessary to conduct
its business as now conducted by it and to own its assets and is in compliance
in all material respects with such certificates, authorities, permits or
licenses and has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority, permit or license
which, singly or in the aggregate, if the subject of an unfavourable decision,
order, finding or ruling, would materially and adversely affect the conduct of
the business, operations or financial condition of Mogul;

 
(10)
Mogul has made available to Chapman prior to the issuance of the 51-101 Report
all material information requested by Chapman, which information was at the time
such information was provided complete and accurate. The 51-101 Report was
prepared and the estimates of oil and gas assets contained therein have been
prepared and disclosed in all material respects in accordance with National
Instrument 51-101 “Standards of Disclosure for Oil and Gas Activities”. Since
the 51-101 Report, Mogul has not prepared nor received any engineering reports
which conclude that there has been a material reduction in the estimated gross
oil reserves disclosed in the Reserves Report;

 
(11)
This Agreement has been duly authorized, executed and delivered by Mogul and is
a legal, valid and binding obligation of Mogul enforceable against Mogul in
accordance with their respective terms;

 
(12)
The entering into and the performance by Mogul of the transactions contemplated
herein:

 
 
(a)
Mogul does not require any Regulatory Approval, except that which may be
required under applicable corporate and securities Laws and the policies of the
TSXV;

 
 
42

--------------------------------------------------------------------------------

 

 
(b)
Mogul does not contravene any statute or regulation of any Government Authority
which is binding on it, where such contravention would materially and adversely
affect the business, operations or financial condition (financial or otherwise)
of Mogul; and

 
 
(c)
does not result in the breach of, or is in conflict with, or constitutes a
default under, or creates a state of facts which, after notice or lapse of time,
or both, would constitute a default under any term or provision of the Governing
Documents or resolutions of Mogul or any mortgage, note, indenture, contract or
agreement, instrument, lease or other document to which it is a party, or any
judgment, decree or order or any term or provision thereof, which breach,
conflict or default would materially and adversely affect the business,
operations, capital or condition (financial or otherwise) of Mogul; and

 
(13)
There are no suits, actions or litigation or arbitration proceedings or
governmental proceedings in progress pending or, to the best of the knowledge of
Mogul, contemplated or threatened, to which Mogul is a party or to which the
Mogul Interest is subject. There is not presently outstanding against Mogul any
judgment, injunction, rule or order of any court, governmental department,
commission, agency or arbitrator that would materially affect the Mogul
Interest;

 
(14)
Mogul acknowledges and agrees that the Vesta Shares issued to Mogul as
consideration for the Mogul Interest may be subject to certain escrow provisions
imposed by the TSXV and may be subject to a “restricted period” pursuant to
Section 2.5 of National Instrument 45-102 “Resale of Securities” or “seasoning
period” pursuant to Section 2.6 of National Instrument 45-102 “Resale of
Securities”; and

 
(15)
No consents of, filings with or approval of any Person is required to permit
Mogul to complete the transactions contemplated by this Agreement.

 
4.4
Representations and Warranties of Barisan

 
Barisan represents and warrants as follows to Vesta and acknowledges and agrees
that Vesta is relying upon the representations and warranties as follows:


(1)
Barisan has been duly incorporated and is validly existing under the Laws of the
Commonwealth of Australia and is current and up-to-date and in compliance with
all filings required to be made by it in the Commonwealth of Australia;

 
(2)
Barisan has full corporate power, capacity and authority to undertake all steps
of the Barisan Transaction and the Qualifying Transaction and the Reorganization
required by it as contemplated in this Agreement and the Barisan Agreement
(collectively the “Barisan Agreements”) and to carry out its obligations under
the Barisan Agreements and the Reorganization;

 
(3)
The execution and delivery of the Barisan Agreements  and the consummation by
Barisan of the transactions contemplated thereby has been duly authorized by its
board of directors and no other corporate proceedings on its part are or will be
necessary to authorize the Barisan Agreements and the transactions contemplated
thereby;

 
 
43

--------------------------------------------------------------------------------

 

(4)
This Agreement has been and each of the other Barisan Agreements will at the
Effective Time be, duly authorized executed and delivered by Barisan and is (in
the case of this Agreement) or will be at the date of execution (in the case of
the other Barisan Agreements) legal, valid and binding obligations of Barisan
enforceable against Barisan in accordance with their respective terms;

 
(5)
Except as provided in the Operating Agreement, a true (other than the list of
members attached thereto) and complete copy of which has been provided to Vesta,
no person, any outstanding subscriptions, options, rights, warrants or other
agreements or commitments obligating, potentially or otherwise, Barisan to sell,
encumber or transfer or otherwise dispose of the Barisan Interest (in whole or
in part) or any rights of Barisan arising from or in connection with the Barisan
Interest and except as specifically provided for in this Agreement, Barisan is
not party to and has not granted and shall not grant any agreement, warrant,
option or right or privilege for the purchase, subscription or issuance of the
Barisan Interest (in whole or in part) or any rights arising from or in
connection with the Barisan Interest or any securities, rights or privileges
convertible into or exchangeable for the Barisan Interest (in whole or in part)
or any rights arising from or in connection with the Barisan Interest;

 
(6)
Barisan has good and marketable title to the Barisan Interest, free of all
Encumbrances and no person, firm or corporation has any agreement or option or
right capable of becoming an agreement or option for the purchase from Barisan
of all or any portion of the Barisan Interest and the Barisan Interest is not
subject to adjustment, except as specifically provided in Section 4 of the
Second Agreement, and Barisan is the registered and beneficial owner of the
Barisan Interest with good right, full power and absolute authority to sell and
assign the Barisan Interest to Mogul as contemplated in this Agreement. As at
the date of this Agreement, the Barisan Interest is not subject to any
shareholder, pooling, escrow, voting trust or similar agreements whether
voluntary or otherwise other than as related to the Qualifying Transaction or
which cannot be terminated at the discretion of Barisan. There is no suit,
action, litigation, arbitration proceeding or governmental proceeding, including
appeals and applications for review, in progress or threatened against or
related to the Barisan Interest or which would affect Barisan’s ability to sell
the Barisan Interest to Mogul as contemplated in this Agreement;

 
(7)
Barisan has all requisite corporate capacity, power and authority and possesses
all material certificates, authority, permits and licenses issued by the
appropriate state, municipal or federal regulatory agencies or bodies necessary
to conduct its business as now conducted by it and to own its assets and is in
compliance in all material respects with such certificates, authorities, permits
or licenses and has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority, permit or license
which, singly or in the aggregate, if the subject of an unfavourable decision,
order, finding or ruling, would materially and adversely affect the conduct of
the business, operations or financial condition of Barisan;

 
(8)
The entering into and the performance by Barisan of the transactions
contemplated by the Barisan Agreements herein:

 
 
44

--------------------------------------------------------------------------------

 

 
(a)
does not require any Regulatory Approval, except that which may be required
under applicable corporate and securities Laws, the policies of the TSXV;

 
 
(b)
does not contravene any statute or regulation of any Government Authority which
is binding on it, where such contravention would materially and adversely affect
the business, operations or financial condition (financial or otherwise) of
Barisan; and

 
 
(c)
does not result in the breach of, or is in conflict with, or constitutes a
default under, or creates a state of facts which, after notice or lapse of time,
or both, would constitute a default under any term or provision of the Governing
Documents or resolutions of Barisan or any mortgage, note, indenture, contract
or agreement, instrument, lease or other document to which it is a party, or any
judgment, decree or order or any term or provision thereof, which breach,
conflict or default would materially and adversely affect the business,
operations, capital or condition (financial or otherwise) of Barisan; and

 
(9)
There are no suits, actions or litigation or arbitration proceedings or
governmental proceedings in progress pending or, to the best of the knowledge of
Barisan, contemplated or threatened, to which Barisan is a party or to which the
property of Barisan is subject. There is not presently outstanding against
Barisan any judgment, injunction, rule or order of any court, governmental
department, commission, agency or arbitrator.

 
(10)
No consents of, filings with or approval of any Person is required to permit
Barisan to complete the transactions contemplated by this Agreement.

 
4.5
Representations and Warranties of Vesta and Covenants of Vesta with respect to
Subco

 
Vesta hereby represents and warrants and with respect to Subco, covenants, to
UHC, Barisan, Mogul and Excelaron and acknowledges that each of them is relying
upon such representations, warranties and covenants, as follows:


(1)
Vesta has been duly incorporated and is validly existing under the Laws of the
Province of Ontario and is current and up-to-date and in compliance with all
filings required to be made by it in such jurisdiction;

 
(2)
Subco will be, immediately prior to the Qualifying Transaction Date, duly
incorporated and validly existing under the Laws of the Province of Ontario and
will be current and up-to-date with all filings required to be made by it in
such jurisdiction;

 
(3)
Vesta has, and Subco immediately prior to the Qualifying Transaction Date will
have, full corporate power, capacity and authority to undertake all steps of the
Qualifying Transaction and the Reorganization required by it as contemplated in
this Agreement, the Barisan Agreement and the Amalgamation Agreement
(collectively, the “Vesta Documents”) and to carry out its obligations under the
Vesta Documents and the Reorganization;

 
 
45

--------------------------------------------------------------------------------

 

(4)
The execution and delivery of the Vesta Documents and the consummation by Vesta
and Subco of the transactions contemplated thereby has been duly authorized by
its board of directors, and will be by Subco’s board of directors, and no other
corporate proceedings on its part are or will be necessary to authorize the
Vesta Documents and the transactions contemplated thereby;

 
(5)
This Agreement has been and each of the other Vesta Documents will at the
Effective Time be, duly authorized executed and delivered by Vesta and Subco and
is (in the case of this Agreement) or will be at the date of execution (in the
case of the other Vesta Documents) legal, valid and binding obligations of Vesta
and Subco enforceable against each of them in accordance with their respective
terms;

 
(6)
The authorized capital of Vesta consists of an unlimited number of Vesta Shares.
As at the date hereof, the following securities of Vesta are issued and
outstanding: (a) 6,303,000 Vesta Shares; (b) 200,000 Vesta Agent’s Options; and
(c) 380,000 Vesta Plan Options, and no others;

 
(7)
Immediately prior to the Closing, the issued and outstanding Vesta Shares shall
consist of:

 
 
(a)
the 6,303,000 currently issued Vesta Shares; and

 
 
(b)
up to 200,000 Vesta Shares which may be issued in connection with the exercise
of the 200,000 currently issued Vesta Agent’s Options,

 
and no more;
 
(8)
Immediately prior to the Closing, the following convertible securities of Vesta
may be issued and outstanding up to 200,000 Vesta Agent’s Options, and there
will not be any other outstanding subscriptions, options, rights, warrants or
other agreements or commitments obligating, potentially or otherwise, Vesta to
sell or issue any additional shares or securities of any class of Vesta or any
securities convertible into any shares of any class of Vesta;

 
(9)
All issued Vesta Shares, have or at the Effective Time will be, duly authorized,
validly allotted and issued as fully paid, non-assessable shares in the share
capital of Vesta, and issued in compliance with all applicable corporate and
securities laws;

 
(10)
The authorized capital of Subco on the Qualifying Transaction Date will consist
of an unlimited number of Subco Common Shares, of which one (1) Subco Common
Share will be issued and outstanding at such date;

 
(11)
Vesta is a reporting issuer, or the equivalent thereof, in the provinces of
British Columbia, Alberta and Ontario (collectively, the “Reporting
Jurisdictions”) and is not in default of any requirement of the applicable
securities Laws of each of the Reporting Jurisdictions and other regulatory
instruments of the Securities Authorities in such provinces;

 
 
46

--------------------------------------------------------------------------------

 

(12)
The issued and outstanding Vesta Shares are listed and posted for trading on the
TSXV and no order ceasing or suspending trading in any securities of Vesta is
currently outstanding and no proceedings for such purpose are pending or, to the
best of the knowledge of Vesta, threatened, other than the halt of trading of
the Vesta Shares initiated on September 22, 2009;

 
(13)
Vesta is a “CPC” (as such term is defined in the Policy) and Vesta has to date
complied with all of the requirements contained in the Policy;

 
(14)
Vesta is not party to and has not granted any agreement, warrant, option or
right or privilege capable of becoming an agreement, for the purchase,
subscription or issuance of any Vesta Shares or securities convertible into or
exchangeable for Vesta Shares, other than the Vesta Plan Options and the Vesta
Agent’s Options;

 
(15)
Immediately prior to the Amalgamation, Vesta will be the registered and
beneficial owner of all of the Subco Common Shares and on such date neither
Vesta nor Subco shall be a party to or have granted any agreement, warrant,
option or right or privilege capable of becoming an agreement, for the purchase,
subscription or issuance of any securities of Subco or securities convertible
into or exchangeable for any securities of Subco;

 
(16)
Vesta is not a partner, co-tenant, joint venturer or otherwise a participant in
any partnership, joint venture, co-tenancy or other similarly joint owned
business.  Vesta has no assets other than cash and the Vesta 3G Loan or cash
equivalents, has no liabilities other than liabilities which are reflected in
the Vesta Financial Statements or otherwise incurred in the normal course all of
which are in respect of obligations permitted under the Policy, has not
commenced any commercial operations and has not and will not carry on any
business other than the identification and evaluation of assets or businesses
with a view to completing a potential “Qualifying Transaction” (as such term is
defined in the Policy);

 
(17)
Vesta on the date hereof has, and Subco on the Qualifying Transaction Date will
have, all requisite corporate capacity, power and authority, and possess all
material certificates, authorities, permits and licenses issued by the
appropriate provincial, municipal or federal regulatory agencies or bodies
necessary to conduct the business as then conducted by it and which it shall
conduct and to own its assets in compliance in all material respects with such
certificates, authorities, permits or licenses and not then received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority, permit or license which, singly or in the aggregate, if
the subject of an unfavourable decision, order, finding or ruling, would
materially and adversely affect the conduct of the business, operations,
financial condition, income or future prospects of Vesta and Subco, taken as a
whole;

 
(18)
The entering into and the performance by Vesta of the transactions contemplated
herein:

 
 
(a)
does not require any Regulatory Approval, except that which may be required
under applicable corporate and securities Laws, the policies of the TSXV;

 
 
(b)
does not contravene any statute or regulation of any Government Authority which
is binding on Vesta or Subco, where such contravention would materially and
adversely affect the business, operations, capital or condition (financial or
otherwise) of Vesta and Subco, taken as a whole; and

 
 
47

--------------------------------------------------------------------------------

 

 
(c)
does not result in the breach of, or be in conflict with, or constitute a
default under,  or create a state of facts which, after notice or lapse of time,
or both, would constitute a default under any term or provision of the Governing
Documents or resolutions of Vesta or Subco or any Debt Instrument, mortgage,
note, indenture, contract or agreement, instrument, lease or other document to
which Vesta is a party, or any judgment, decree or order or any term or
provision thereof, which breach, conflict or default would materially and
adversely affect the business, operations, capital or condition (financial or
otherwise) of Vesta and Subco, taken as a whole;

 
(19)
Other than with respect to the Vesta 3G Loan, there are no suits, actions or
litigation or arbitration proceedings or governmental proceedings in progress,
pending or, to the best of the knowledge of Vesta, contemplated or threatened,
to which either or both of Vesta and/or Subco is a party or to which the
property of Vesta and/or Subco is subject. There is not presently outstanding
against Vesta any judgment, injunction, rule or order of any court, governmental
department, commission, agency or arbitrator;

 
(20)
There are no material liabilities of Vesta, and on the Qualifying Transaction
Date there will be no material liabilities of Subco, whether direct, indirect,
absolute, contingent or otherwise, which are not disclosed or reflected in the
Vesta Financial Statements, except those incurred in the ordinary course of
business or expenses incurred and to be incurred in connection with transactions
contemplated hereby;

 
(21)
All information that has been prepared by Vesta relating to Vesta and Subco and
Vesta’s business, property and liabilities and either publicly disclosed or
provided to UHC, Barisan, Mogul or Excelaron and which will be included in the
Filing Statement, including all financial and operational information will be,
to the knowledge of Vesta, as of the date of such information, true and correct
in all material respects, and no fact or facts will have been omitted therefrom
which would make such information materially misleading;

 
(22)
The Vesta Financial Statements have been prepared in accordance with Canadian
GAAP and present fairly, in all material respects, the financial position of
Vesta as at such dates and do not omit to state any material fact that is
required by Canadian GAAP or by applicable Law to be stated or reflected therein
or which is necessary to make the statements contained therein not misleading;

 
(23)
As of the date hereof Vesta has cash in the approximate amount of $117,862;

 
(24)
All filings and fees required to be made by Vesta, and to be made by Subco,
pursuant to applicable Laws have or will be made and paid and such filings were
or will be true and accurate as at the respective dates thereof and Vesta has
not filed any confidential material change reports. The Public Information
Record relating to Vesta does not contain a misrepresentation at the time of
filing that has not been corrected since filing;

 
 
48

--------------------------------------------------------------------------------

 

(25)
All Taxes due and payable by Vesta have been paid except for where the failure
to pay such taxes would not constitute an adverse material fact of Vesta, or
result in a Material Adverse Change to Vesta. All tax returns, declarations,
remittances and filings required to be filed by Vesta have been filed with all
appropriate governmental authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading except where
the failure to file such documents would not constitute an adverse material fact
of Vesta or result in a Material Adverse Change to Vesta. No examination of any
tax return of Vesta is currently in progress and there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by Vesta. There are no agreements with any taxation
authority providing for an extension of time for any assessment or reassessment
of taxes with respect to Vesta;

 
(26)
There is no Person acting or purporting to act at the request of Vesta who is
entitled to any brokerage or finder’s fee in connection with the transaction
described herein;

 
(27)
Since the date of its incorporation, Vesta has not, directly or indirectly,
declared or paid any dividend or declared or made any other distribution on any
of its shares or securities of any class, or, directly or indirectly, redeemed,
purchased or otherwise acquired any of its shares or securities or agreed to do
any of the foregoing;

 
(28)
There is not, nor will there be in respect of Subco on the Qualifying
Transaction Date, in its Governing Documents or in any agreement, mortgage,
note, debenture, indenture or other instrument or document to which Vesta or
Subco is a party, any restriction upon or impediment to, the declaration or
payment of dividends by the directors of Vesta or Subco or the payment of
dividends by Vesta or Subco to the holders of their securities;

 
(29)
Other than in connection with the Vesta 3G Loan, Vesta is not, and Subco will
not be, on the Qualifying Transaction Date, a party to any Debt Instrument or
any agreement, contract or commitment to create, assume or issue any Debt
Instrument;

 
(30)
Except to the extent that Vesta must comply with the policies of the TSXV, Vesta
is not, nor will Subco be on the Qualifying Transaction Date, a party to or
bound or affected by any commitment, agreement or document containing any
covenant which expressly limits the freedom of such Person to compete in any
line of business, or to transfer or move any of its respective assets or
operations or which would prohibit or restrict Vesta or Subco from entering into
and completing the Qualifying Transaction;

 
(31)
Vesta is not, nor will Subco be on the Qualifying Transaction Date, a party to
any agreement, nor is Vesta aware of any agreement, which in any manner affects
or will affect the voting control of any of the Vesta Shares or other securities
of Vesta or Subco;

 
(32)
Vesta has conducted, and on the Qualifying Transaction Date Subco will have,
conducted its business in compliance in all material respects with all
applicable Laws of each jurisdiction in which it carries on business and with
all Laws, tariffs and directives material to its operation;

 
 
49

--------------------------------------------------------------------------------

 

(33)
Vesta does not have, and Subco will not have on the Qualifying Transaction Date,
any loan or other indebtedness outstanding which has been made to any of its
shareholders, officers, directors or employees, past or present, or any person
not dealing at “arm’s length” (as such term is defined in the Income Tax Act
(Canada));

 
(34)
On or before the Effective Date, Vesta, Subco and their respective boards of
directors will have taken all necessary actions, steps and corporate and other
proceedings to approve or authorize, validly and effectively, the entering into,
and the execution, delivery and performance of this Agreement and the
Amalgamation Agreement;

 
(35)
Other than Subco, Vesta has no Subsidiaries and does not own any securities
issued by, or any equity or ownership interest in, any other Persons. Vesta is
not subject to any obligation to make any investment in or to provide funds by
way of loan, capital contribution or otherwise to any Persons; and will have no
Subsidiaries and will not own any securities issued by, or any equity or
ownership interest in, any other Persons. Subco will not be not subject to any
obligation to make any investment in or to provide funds by way of loan, capital
contribution or otherwise to any Persons;

 
(36)
The only officers and directors of Vesta are as hereinafter set forth:

 
Name
Office
Harold Wolkin
President, CEO, CFO and Secretary
Frank Bellotti
Director
Lawrence Friedman
Director
Richard Patricio
Director
Donny Kanovsky
Vice-President



(37)
The only officers and directors of Subco will on the Qualifying Transaction Date
be as hereinafter set forth:

 
Name
Office
Frank Bellotti
Director and President
   



(38)
As of the date hereof, the corporate records and minute books of Vesta are
materially complete and accurate. The share certificate books, register of
security holders, register of transfers and register of directors and any
similar corporate records of Vesta are complete and accurate in all material
respects;

 
(39)
The issued and outstanding Vesta Shares have been duly authorized, validly
allotted and issued as fully paid, non-assessable shares in the capital of Vesta
and in compliance in all material respects with applicable corporate and
securities Laws. The Vesta Shares to be issued in connection with the Qualifying
Transaction (including, without limitation, the Vesta Shares issuable upon the
due exercise of the Vesta UHC Replacement Warrants) will be, at the Effective
Time, duly authorized, validly allotted and issued as fully paid, non-assessable
shares in the capital of Vesta and in compliance with applicable corporate and
securities Laws;

 
 
50

--------------------------------------------------------------------------------

 

(40)
To the best of the knowledge of Vesta, there are no shareholders’ agreements,
pooling agreements, voting trusts or other similar agreements with respect to
the ownership or voting of any of the Vesta Shares;

 
(41)
None of the information furnished to UHC, Excelaron, Barisan and Mogul, and
their respective representatives and counsel relating to Vesta and Subco,
including, without limitation, all financial information, contains any
misrepresentation likely to result in a Material Adverse Change to Vesta;

 
(42)
Vesta is not aware of any pending or contemplated change to any applicable Law
or governmental position that would materially affect the business of Vesta as
currently conducted or the legal environment under which Vesta operates;

 
(43)
Vesta is the owner of and has good and marketable title to all of the material
properties and Vesta Assets, including, without limitation, all properties and
Vesta Assets reflected in the Vesta Financial Statements, in each case free and
clear of all Encumbrances whatsoever other than Permitted Encumbrances;

 
(44)
Vesta is not the owner, lessee, licensee, or occupant of, or subject to any
agreement or option to own or lease, any real property or any interest in any
real property;

 
(45)
Vesta is not a party to, or under any agreement to become a party to, any lease
with respect to real property;

 
(46)
Vesta has not received notice of any material defect in its title or claim to
the Vesta Assets or any notice from any third party claiming such an interest,
and, for the period of time that Vesta has owned the Vesta Assets, all material
relevant obligations of Vesta have been performed and observed;

 
(47)
The material contracts of the Vesta listed in Schedule 4.5(47) attached hereto
(the “Vesta Material Contracts”) are the only material documents and contracts
currently in effect under and by virtue of which Vesta is entitled to the Vesta
Assets and conducts the Vesta Business;

 
(48)
All of the Vesta Material Contracts are valid and subsisting and Vesta has not
received notice of any default, breach of or termination under any Vesta
Material Contract and to Vesta’s knowledge, no other party to any Vesta Material
Contract is in default, breach of or has terminated or purported to terminate
any Vesta Material Contract;

 
(49)
Vesta does not own any material intellectual property;

 
(50)
Vesta does not have and has never had any employees;

 
(51)
Vesta is in compliance with all terms and conditions of employment and all Laws
respecting employment, including pay equity, wages, hours of work, overtime,
human rights and occupational health and safety, and there are no outstanding
claims, complaints, investigations or orders under any such Laws and, to the
knowledge of Vesta, there is no basis for such claim;

 
 
51

--------------------------------------------------------------------------------

 

(52)
Vesta has not and is not engaged in any unfair labour practice and no unfair
labour practice complaint, grievance or arbitration proceeding is pending or, to
the knowledge of Vesta, threatened against Vesta;

 
(53)
Vesta is not a party to any collective bargaining agreement, contract or legally
binding commitment to any trade union or employee organization in respect of or
affecting any employees of Vesta;

 
(54)
No collective agreement is currently being negotiated by Vesta or any other
Person, in respect of employees of Vesta;

 
(55)
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
employees of Vesta by way of certification, interim certification, voluntary
recognition, or succession rights, or has applied or, to the knowledge of Vesta,
threatened to apply to be certified as the bargaining agent of any employees of
Vesta. To the knowledge of Vesta, there are no threatened or pending union
organizing activities involving any employees of Vesta. There is no labour
strike, dispute, work slowdown or stoppage pending or involving or, to the
knowledge of Vesta, threatened against Vesta and no such event has occurred
within the last three (3) years (other than as disclosed in writing to Vesta);

 
(56)
No trade union has applied to have Vesta declared a common or related employer
pursuant to the Labour Relations Act (Ontario) or any similar legislation in any
jurisdiction in which Vesta carries  on business;

 
(57)
Each independent contractor engaged by Vesta has been properly classified by
Vesta as an independent contractor and Vesta has not received any notice from
any Government Authority disputing such classification;

 
(58)
There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and Vesta has not been reassessed in any material respect
under such legislation during the past three (3) years and no audit of Vesta is
currently being performed pursuant to any applicable workplace safety and
insurance legislation. There are no claims or potential claims which may
materially adversely affect the accident cost experience of Vesta in respect of
its business (other than as disclosed in writing to Vesta);

 
(59)
There are no charges pending under applicable occupational health and safety
legislation and Vesta has complied in all material respects with any orders
issued under applicable occupational health and safety legislation and there are
no appeals of any orders under such legislation currently outstanding; and

 
(60)
There has never been a reportable disagreement (within the meaning of National
Instrument 51-102) with the present auditors of Vesta.

 
4.6
Representations and Warranties of AOC

 
AOC hereby represents and warrants to Vesta, UHC, Barisan, Mogul and Excelaron
and acknowledges that each of them is relying upon such representations,
warranties and covenants, as follows:

 
52

--------------------------------------------------------------------------------

 

(1)
AOC2 is a 100% wholly-owned subsidiary of AOC, and AOC shall, and shall cause
AOC2, to take all such actions as are necessary to complete the Reorganization.

 
ARTICLE 5
CONDUCT OF BUSINESS
 
5.1
Conduct of Business by UHC, Excelaron and Vesta

 
Except as required by Law or as otherwise expressly permitted or specifically
contemplated by this Agreement, each of UHC, Excelaron and Vesta covenants and
agrees in respect of itself that, during the period from the date of this
Agreement until the earlier of either the Effective Time or the time that this
Agreement is terminated by its terms, or upon consent of the Approval Parties
that:
 
(1)
Each of Vesta, UHC and Excelaron shall conduct business in, and not take any
action except in, the usual and ordinary course of business and consistent with
past practice, and shall use all commercially reasonable efforts to maintain and
preserve its business organization, assets, employees and advantageous business
relationships;

 
(2)
Vesta shall not take any action which would be reasonably expected to result in
the delisting or suspension of the Vesta Shares from the TSXV and shall comply,
in all material respects, with the rules and policies thereof;

 
(3)
Vesta, UHC and Excelaron shall not, directly or indirectly, do or permit to
occur any of the following, except as otherwise contemplated herein:

 
 
(a)
amend its Governing Documents;

 
 
(b)
declare, set aside or pay any dividend or other distribution or payment (whether
in cash, shares or property) in respect of its shares, membership interests or
other ownership interests owned by any Person other than inter-corporate loans
and advances or as contemplated hereby;

 
 
(c)
issue, grant, sell or pledge or agree to issue, grant, sell or pledge any shares
or membership interests, or securities convertible into or exchangeable or
exercisable for, or otherwise evidencing a right to acquire shares or any
membership interests or other ownership interests, other than the issuance by
Vesta of Vesta Shares upon the exercise of Vesta Agent’s Options or Vesta Plan
Options or in connection with the fee payable to the Agents or in connection
with the UHC Financing;

 
 
(d)
redeem, purchase or otherwise acquire any of its outstanding shares or other
securities including, without limitation, under an issuer bid;

 
 
(e)
reduce its stated capital or contributed capital;

 
 
(f)
enter into or modify any contract, agreement, commitment or arrangement with
respect to any of the foregoing, except as permitted above;

 
 
53

--------------------------------------------------------------------------------

 

 
(g)
other than in connection with the Qualifying Transaction and as specifically
described in the Filing Statement, reorganize, amalgamate or merge with any
other Person, nor acquire by amalgamating, merging or consolidating with,
purchasing a majority of the voting securities or substantially all of the
assets of or otherwise, any business or Person which acquisition or other
transaction would reasonably be expected to prevent, materially delay or
materially alter the Qualifying Transaction contemplated hereby;

 
 
(h)
option, sell, pledge, dispose of or otherwise transfer or agree to transfer or
encumber any assets;

 
 
(i)
acquire (by merger, amalgamation, consolidation or acquisition of shares or
assets) any corporation, partnership or other business organization or division
thereof, or make any investment either by purchase of shares or securities,
contributions of capital or property transfer;

 
 
(j)
acquire any material assets;

 
 
(k)
incur any indebtedness for borrowed money, other than pursuant to existing
facilities, or any other material liability or obligation or issue any debt
securities or assume, guarantee, endorse or otherwise as an accommodation become
responsible for the obligations of any other individual or entity, or make any
loans or advances, other than the Personnel Obligations and fees payable to
legal and accounting advisors in the ordinary course and reasonable fees payable
to legal, accounting, engineering and financial advisors in connection with the
Qualifying Transaction and matters contemplated by this Agreement;

 
 
(l)
authorize, recommend or propose any release or relinquishment of any material
contractual right;

 
 
(m)
waive, release, grant or transfer any material rights of value or modify or
change in any material respect any existing material license, lease, contract,
production sharing agreement, government land concession or other material
document;

 
 
(n)
enter into any agreements with its managers, directors or officers or their
respective associates (as such term is defined in the Securities Act (Ontario));

 
 
(o)
terminate the employment of or hire any additional officer, director, manager or
employee, or make any changes to its current officers, directors, managers or
employees;

 
 
(p)
terminate or enter into any material contracts, permits, licenses, leases or
other similar instruments; or

 
 
(q)
authorize or propose any of the foregoing, or enter into or modify any contract,
agreement, commitment or arrangement to do any of the foregoing.

 
 
54

--------------------------------------------------------------------------------

 

(4)
Vesta, UHC and Excelaron will not, without prior consultation with and the
consent of the other Approval Parties: (a) enter into new commitments of a
capital expenditure nature or (b) incur any new contingent liabilities other
than: (i) ordinary course expenditures; (ii) expenditures required by the Laws;
(iii) expenditures made in connection with the Qualifying Transaction
contemplated in this Agreement; and (iv) capital expenditures required to
prevent the occurrence of a Material Adverse Change;

 
(5)
Other than as contemplated by this Agreement, Vesta, UHC and Excelaron will not
adopt or amend or make any contribution to any bonus, profit sharing, option,
deferred compensation, insurance, incentive compensation, other compensation or
other similar plan, agreement, trust, fund or arrangements for the benefit of
directors, officers, employees, except as is necessary to comply with applicable
Law or with respect to existing provisions of any such plans, programs,
arrangements or agreements.

 
5.2
Conduct of Business by Barisan and Mogul

 
Except as required by Law or as otherwise expressly permitted or specifically
contemplated by this Agreement, each of Barisan and Mogul covenants and agrees
in respect of itself that, during the period from the date of this Agreement
until the earlier of either the Effective Time or the time that this Agreement
is terminated by its terms, or upon consent of the Approval Parties that:
 
(1)
Each of Barisan and Mogul shall, with respect to its treatment of their
respective Membership Interests, conduct business in, and not take any action
except in, the usual and ordinary course of business and consistent with past
practice, and shall use all commercially reasonable efforts to maintain and
preserve its business organization, assets, employees and advantageous business
relationships;

 
(2)
Each of Barisan and Mogul shall not, directly or indirectly, do or permit to
occur any of the following, except as otherwise contemplated herein:

 
 
(a)
other than in connection with the Qualifying Transaction and as specifically
described in the Filing Statement, reorganize, amalgamate or merge with any
other Person, nor acquire by amalgamating, merging or consolidating with,
purchasing a majority of the voting securities or substantially all of the
assets of or otherwise, any business or Person which acquisition or other
transaction would reasonably be expected to prevent, materially delay or
materially alter the Qualifying Transaction contemplated hereby; and

 
 
(b)
option, sell, pledge, dispose of or otherwise transfer or agree to transfer or
encumber its respective Membership Interest.

 
ARTICLE 6
COVENANTS
 
6.1
Representations and Warranties

 
(1)
Each Party covenants and agrees that from the date hereof until the earlier of
the Effective Time or the termination of this Agreement, they shall not take any
action, or fail to take any action, which would or may reasonably be expected to
result in any of their respective representations and warranties as set out in
Article 4 being untrue in any material respect.

 
 
55

--------------------------------------------------------------------------------

 

6.2
Notice of Material Change

 
(1)
From the date hereof until the earlier of the Effective Time or the termination
of this Agreement, each Party shall promptly notify the each of the other
Parties in writing of:

 
 
(a)
any material change (actual, anticipated, contemplated or, to the best of the
knowledge of such Party threatened, financial or otherwise) in the business,
affairs, operations, assets, liabilities (contingent or otherwise) or capital of
such Party taken as whole;

 
 
(b)
any change in the facts relating to any representation or warranty set out in
Sections 4.1, 4.2, 4.3, 4.4. or 4.5 hereof, as applicable, which change is or
may be of such a nature as to render any such representation or warranty
misleading or untrue in a material respect; or

 
 
(c)
any material fact which arises and which would have been required to be stated
herein had the fact arisen on or prior to the date of this Agreement.

 
(2)
Each of the Parties shall in good faith discuss with the Approval Parties any
change in circumstances (actual, anticipated, contemplated or threatened,
financial or otherwise) which is of such a nature that there may be a reasonable
question as to whether notice need be given to the other pursuant to this
Section.

 
6.3
Books & Records

 
Vesta will continue to make available and cause to be made available to UHC,
Excelaron, Barisan and Mogul and their respective agents and advisors, all
documents and agreements (including, without limitation, minute books) as may be
necessary to enable each of them to effect a thorough investigation of Vesta and
the business, properties and financial status and in the case of UHC in
particular, to enable UHC to provide all disclosure necessary or advisable to
the UHC Securityholders to obtain the approval of the UHC Securityholders. Each
of UHC, Mogul, Barisan and Excelaron will continue to make available and cause
to be made available to Vesta and its agents and advisors, all documents and
agreements (including, without limitation, minute books) as may be necessary to
enable Vesta to effect a thorough investigation of each of them and their
respective business, properties and financial status and to enable Vesta to
provide all disclosure necessary or advisable to the holders of Vesta
securities.


6.4
Additional Vesta Covenants

 
 
(a)
Vesta will reserve sufficient Vesta Shares for issuance in accordance with the
terms of this Agreement and the terms of the Vesta UHC Replacement Warrants;

 
 
(b)
Vesta will, on the Effective Date, issue Vesta Shares to those persons entitled
thereto pursuant to the Amalgamation and to Mogul pursuant to the Mogul
Transaction in accordance with this Agreement;

 
 
56

--------------------------------------------------------------------------------

 

 
(c)
Vesta covenants and agrees that, from the date hereof until the termination of
this Agreement, it shall not take any action, or fail to take any action, which
would or may reasonably be expected to result in the representations and
warranties set out in Section 4.5 being untrue in any material respect; and

 
 
(d)
The Vesta Shares to be issued upon completion of the Amalgamation and the Mogul
Transaction shall be validly issued as fully paid and non-assessable.

 
6.5
Non-Solicitation

 
(1)
Vesta shall not solicit any offers to purchase its shares or assets and it will
not initiate or encourage any discussions or negotiations with any third party
with respect to such a transaction or amalgamation, merger, take-over, plan of
arrangement or similar transaction during the period commencing on the date
hereof and ending on the first to occur of: (a) the termination of this
Agreement; and (b) the Deadline Date. Vesta shall immediately cease and cause to
be terminated any existing discussions or negotiations with any Person related
to any of the foregoing. In the event Vesta is approached in respect of any such
transaction, it shall immediately notify UHC, Excelaron, Mogul and Barisan.

 
(2)
UHC shall not solicit any offers to purchase its shares or assets and it will
not initiate or encourage any discussions or negotiations with any third party
with respect to such a transaction or amalgamation, merger, take-over, plan of
arrangement or similar transaction during the period commencing on the date
hereof and ending on the first to occur of: (a) the termination of this
Agreement; and (b) the Deadline Date. UHC shall immediately cease and cause to
be terminated any existing discussions or negotiations with any Person related
to any of the foregoing. In the event UHC is approached in respect of any such
transaction, it shall immediately notify Vesta.

 
(3)
Excelaron shall not solicit any offers to purchase its shares or assets and it
will not initiate or encourage any discussions or negotiations with any third
party with respect to such a transaction or amalgamation, merger, take-over,
plan of arrangement or similar transaction during the period commencing on the
date hereof and ending on the first to occur of: (a) the termination of this
Agreement; and (b) the Deadline Date. Excelaron shall immediately cease and
cause to be terminated any existing discussions or negotiations with any Person
related to any of the foregoing. In the event Excelaron is approached in respect
of any such transaction, it shall immediately notify Vesta.

 
(4)
Mogul shall not solicit any offers to purchase the Mogul Interest and it will
not initiate or encourage any discussions or negotiations with any third party
with respect to such a transaction or amalgamation, merger, take-over, plan of
arrangement or similar transaction which may in any way prevent Mogul from
completing the Mogul Transaction, during the period commencing on the date
hereof and ending on the first to occur of: (a) the termination of this
Agreement; and (b) the Deadline Date. Mogul shall immediately cease and cause to
be terminated any existing discussions or negotiations with any Person related
to any of the foregoing. In the event Mogul is approached in respect of any such
transaction, it shall immediately notify Vesta.

 
 
57

--------------------------------------------------------------------------------

 

(5)
Barisan shall not solicit any offers to purchase the Barisan Interest and it
will not initiate or encourage any discussions or negotiations with any third
party with respect to such a transaction or amalgamation, merger, take-over,
plan of arrangement or similar transaction which may in any way prevent Barisan
from completing the Barisan Transaction, during the period commencing on the
date hereof and ending on the first to occur of: (a) the termination of this
Agreement; and (b) the Deadline Date. Barisan shall immediately cease and cause
to be terminated any existing discussions or negotiations with any Person
related to any of the foregoing. In the event Barisan is approached in respect
of any such transaction, it shall immediately notify Vesta.

 
(6)
AOC shall not solicit any offers to purchase its shares or its Membership
Interests and it will not initiate or encourage any discussions or negotiations
with any third party with respect to such a transaction or amalgamation, merger,
take-over, plan of arrangement or similar transaction during the period
commencing on the date hereof and ending on the first to occur of: (a) the
termination of this Agreement; and (b) the Deadline Date. AOC shall immediately
cease and cause to be terminated any existing discussions or negotiations with
any Person related to any of the foregoing. In the event AOC is approached in
respect of any such transaction, it shall immediately notify Vesta.

 
6.6
Covenants of UHC

 
On or before the Effective Date, UHC covenants and agrees to use its reasonable
best efforts to cause the UHC Securityholders to take all necessary actions,
steps and corporate and other proceedings to approve or authorize, validly and
effectively, the entering into, and the execution, delivery and performance of
this Agreement and the Amalgamation Agreement.


6.7
Covenants of UHC and Barisan

 
On or before the Effective Date, UHC and Barisan covenant and agree to use their
best efforts to complete the Barisan Transaction.


6.8
Mutual Covenants

 
Subject to the terms and conditions of this Agreement and subject to fiduciary
obligations under applicable Laws, each of the Parties covenant and agree to use
all commercially reasonable efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the Qualifying
Transaction contemplated by this Agreement and the Filing Statement and to
cooperate with each other in connection with the foregoing, including, as
applicable, using commercially reasonable efforts:


 
(a)
to obtain all necessary waivers, consents and approvals from other parties to
material agreements, leases and other contracts or agreements;

 
 
(b)
to use all commercially reasonable efforts to obtain all appropriate Regulatory
Approvals;

 
 
(c)
to defend all lawsuits or other legal proceedings challenging this Agreement or
the consummation of the Qualifying Transaction contemplated hereby;

 
 
58

--------------------------------------------------------------------------------

 

 
(d)
to cause to be lifted or rescinded any injunction or restraining order or other
order adversely affecting the ability of the Parties to consummate the
Qualifying Transaction contemplated hereby;

 
 
(e)
to not take any action that would render, or may reasonably be expected to
render, any representation or warranty made by it in this Agreement untrue in
any material respect at any time prior to the Qualifying Transaction Date or
termination of this Agreement, whichever is first; and

 
 
(f)
to effect all necessary registrations and other filings and submissions of
information requested by Governmental Authorities.

 
For purposes of this Agreement, the obligation to use “commercially reasonable
efforts” to obtain waivers, consents and approvals to loan agreements, leases
and other contracts shall not include any obligation to agree to a materially
adverse modification of the terms of such documents or to prepay or incur
additional material obligations to such other parties.
 
ARTICLE 7
OTHER FILINGS
 
7.1
Other Filings

 
The Parties shall, as promptly as practicable hereafter, prepare and file all
filings required under any securities Laws, the rules and policies of the TSXV
or any other applicable Laws relating to the Qualifying Transaction.
 
ARTICLE 8
CONDITIONS
 
8.1
Certain Conditions Precedent

 
The respective obligations of UHC, Barisan, Mogul, AOC and Vesta (for itself
and, to the extent applicable, Subco and Amalco) to complete each step of the
Qualifying Transaction contemplated by this Agreement shall be subject to the
satisfaction, on or before the Qualifying Transaction Date, of the following
conditions precedent, each of which may be waived only by the consent of UHC,
Barisan, AOC and Vesta:


 
(a)
all resolutions and other corporate actions by:

 
 
(i)
the boards of directors of each of Vesta (including in its capacity as the sole
shareholder of Subco), Subco, UHC, Mogul and Barisan;

 
 
(ii)
the UHC Securityholders;

 
 
(iii)
the managers and Members of Excelaron; and

 
 
(iv)
the board of directors of AOC,

 
which are necessary to permit and  to complete the Qualifying Transaction as
contemplated herein, shall have been obtained, adopted and taken;
 
 
59

--------------------------------------------------------------------------------

 

 
(b)
satisfactory completion of due diligence by UHC, AOC, Mogul and Vesta in respect
of the business, financial condition, prospects, assets, liabilities or
operations of each of them and of Excelaron;

 
 
(c)
all Regulatory Approvals shall have been obtained;

 
 
(d)
all necessary consents, approvals, exemptions, and authorizations of any
Government Authority (including, if applicable, any stock exchanges), directors,
shareholders, lenders, lessors, and other third parties in respect of the
transactions contemplated by this Agreement shall have been obtained;

 
 
(e)
there shall not be any pending or threatened litigation regarding this Agreement
and/or the transactions contemplated herein;

 
 
(f)
the UHC Financing raising not less than $4,000,000 of gross proceeds, the
closing of the Barisan Transaction and the closing of the Mogul Transaction, in
a manner satisfactory to each of the Approval Parties, acting reasonably, shall
have been completed;

 
 
(g)
all required consents shall have been obtained;

 
 
(h)
the Reorganization shall have been completed;

 
 
(i)
the board of directors of Vesta shall have passed such resolutions as may be
necessary to, at the Closing, grant additional Vesta Plan Options to those
persons and in those amounts as may be directed by UHC and Mogul provided that:
(i) such grants are permitted by the policies of the TSXV, and (ii) such grants
are to be made in accordance with Vesta’s existing stock option plan;

 
 
(j)
the Vesta Shares issuable upon the due exercise of the Vesta UHC Replacement
Warrants shall be reserved for issuance;

 
 
(k)
the issuance of the Vesta Shares to be issued upon completion of the
Amalgamation and the Mogul Transaction and the Vesta Shares issuable upon the
due exercise of the Vesta UHC Replacement Warrants shall have been accepted for
listing by the TSXV or the TSX, as applicable, subject to Vesta fulfilling the
TSXV’s or the TSX's usual and ordinary listing requirements, all necessary
escrow arrangements in connection with the listing of such shares on the TSXV
shall have been completed and the applicable escrowed parties shall have
finalized and signed all applicable escrow agreements and documents including
for greater certainty the UHC Contractual Escrow Agreements, and each of the
Approval Parties shall be satisfied, acting reasonably, that the conditions set
forth in the TSXV or the TSX conditional approval will be met as of or within a
reasonable period of time after the Qualifying Transaction Date;

 
 
60

--------------------------------------------------------------------------------

 

 
(l)
there shall not be in force any order or decree restraining or enjoining the
consummation of the Qualifying Transaction, including, without limitation, the
Amalgamation;

 
 
(m)
all holders of UHC Warrants shall have agreed in writing to replace their UHC
Warrants with Vesta UHC Replacement Warrants;

 
 
(n)
the execution and delivery on or before the Qualifying Transaction Date, such
customary agreements, certificates, resolutions, opinions and other closing
documents as may be reasonably requested by the Approval Parties including,
without limiting the generality of the foregoing, an opinion from US legal
counsel acceptable to the Approval Parties that (i) Amalco is the registered and
beneficial owner of a 25% Membership Interest; (ii) Vesta is the registered and
beneficial owner of a 40% Membership Interest; (iii) AOC is the owner of a 35%
Membership Interest and that all Membership issued or transferred in the past
were and the current Membership Interests are, validly issued or transferred as
applicable, in accordance with applicable law, the constating documents of
Excelaron and the Operating Agreement; and (iv) that Excelaron has valid legal
title to the Project free of any registered encumbrances;

 
 
(o)
the Existing Vesta Plan Options shall have been cancelled; and

 
 
(p)
this Agreement shall not have been terminated pursuant to Article 11.

 
(2)
If any of the above conditions shall not have been satisfied or waived by the
Approval Parties on or before the Deadline Date or, if earlier, the date
required for the performance thereof, then an Approval Party may terminate this
Agreement in circumstances where the failure to satisfy any such condition is
not the result, directly or indirectly, of a breach of this Agreement by the
Approval Party terminating the Agreement. In the event that the failure to
satisfy any one or more of the above conditions precedent results from a
material default by a Party of its obligations under this Agreement and if such
condition(s) precedent would have been satisfied but for such default, such
defaulting Party shall not rely on such failure (to satisfy one or more of the
above conditions) as a basis for its own noncompliance with its obligations
under this Agreement.

 
8.2
Additional Conditions Precedent to the Obligations of UHC

 
(1)
The obligations of UHC to complete the Qualifying Transaction contemplated by
this Agreement shall also be subject to the satisfaction, on or before the
Qualifying Transaction Date, of each of the following conditions precedent (each
of which is for the exclusive benefit of UHC and may be waived by UHC and any
one or more of which, if not satisfied or waived, will relieve UHC of any
obligation under this Agreement):

 
 
(a)
no Material Adverse Change with respect to Vesta or Subco shall have occurred
between the date hereof and the Qualifying Transaction Date;

 
UHC shall have acquired the Barisan Interest;
 
 
61

--------------------------------------------------------------------------------

 

 
(b)
Vesta shall not have breached, or failed to comply with, in any material
respect, any of its covenants or other obligations under this Agreement, and all
representations and warranties of Vesta contained in this Agreement shall have
been true and correct in all material respects as of the date of this Agreement
and shall not have ceased to be true and correct in any material respect
thereafter (provided, however, that Vesta has been given written notice by UHC
specifying in reasonable detail any such misrepresentation, breach or
non-performance, the Vesta shall have three (3) days to cure such
misrepresentation, breach or non-performance); the President and Chief Executive
Officer of Vesta or another officer satisfactory to UHC shall so certify on the
Qualifying Transaction Date and in the case of Subco, shall also certify that
Subco meets the requirements set out in the Act in respect of the Amalgamation;

 
 
(c)
the board of directors of Vesta shall be those persons referred to in Section
2.2(f) hereof and no others;

 
 
(d)
the officers of Vesta shall be those persons holding those offices as are set
forth in Section 2.2(g) hereof and no others; and

 
 
(e)
a release, in form satisfactory to UHC, from each of Harold Wolkin, Lawrence
Freedman and Richard Patricio in favour of Vesta, shall have been delivered to
Vesta.

 
(2)
If any of the above conditions in Section 8.2(1) shall not have been complied
with or waived by UHC on or before the Deadline Date, then, subject to the cure
provision provided for in Section 8.2(1)(b), UHC may terminate this Agreement in
circumstances where the failure to satisfy any such condition is not the result,
directly or indirectly, of a breach of this Agreement by UHC.  In the event that
the failure to satisfy any one or more of the above conditions precedent results
from a material default by UHC of its obligations under this Agreement and if
such condition(s) precedent would have been satisfied but for such default, UHC
shall not rely on such failure (to satisfy one or more of the above conditions)
as a basis for its own non-compliance with its obligations under this Agreement.

 
8.3
Additional Conditions Precedent to the Obligations of Mogul

 
(1)
The obligations of Mogul to complete the Qualifying Transaction contemplated by
this Agreement shall also be subject to the satisfaction, on or before the
Qualifying Transaction Date, of each of the following conditions precedent (each
of which is for the exclusive benefit of Mogul and may be waived by Mogul and
any one or more of which, if not satisfied or waived, will relieve Mogul of any
obligation under this Agreement):

 
 
(a)
no Material Adverse Change with respect to Vesta or Subco shall have occurred
between the date hereof and the Qualifying Transaction Date; and

 
 
(b)
Vesta shall not have breached, or failed to comply with, in any material
respect, any of its covenants or other obligations under this Agreement, and all
representations and warranties of Vesta contained in this Agreement shall have
been true and correct in all material respects as of the date of this Agreement
and shall not have ceased to be true and correct in any material respect
thereafter (provided, however, that Vesta has been given written notice by Mogul
specifying in reasonable detail any such misrepresentation, breach or
non-performance, the Vesta shall have three (3) days to cure such
misrepresentation, breach or non-performance); the President and Chief Executive
Officer of Vesta or another officer satisfactory to Mogul shall so certify on
the Qualifying Transaction Date.

 
 
62

--------------------------------------------------------------------------------

 

(2)
If any of the above conditions in Section 8.3(1) shall not have been complied
with or waived by Mogul on or before the Deadline Date, then, subject to the
cure provision provided for in Section 8.3(1)(b), Mogul may terminate this
Agreement in circumstances where the failure to satisfy any such condition is
not the result, directly or indirectly, of a breach of this Agreement by
Mogul.  In the event that the failure to satisfy any one or more of the above
conditions precedent results from a material default by Mogul of its obligations
under this Agreement and if such condition(s) precedent would have been
satisfied but for such default, Mogul shall not rely on such failure (to satisfy
one or more of the above conditions) as a basis for its own non-compliance with
its obligations under this Agreement.

 
(3)
Notwithstanding Section 8.3(2) and any other provision of this Agreement, until
such time as the Assignment and Assumption Agreement is executed and delivered
in accordance with the terms of this Agreement and the Assignment and Assumption
Agreement, nothing contained in this Agreement shall relieve Mogul of its
obligations under the Second Agreement and under the Operating Agreement as
amended.

 
8.4
Additional Conditions Precedent to the Obligations of Barisan

 
(1)
The obligations of Barisan to complete the Qualifying Transaction contemplated
by this Agreement shall also be subject to the satisfaction, on or before the
Qualifying Transaction Date, of each of the following conditions precedent (each
of which is for the exclusive benefit of Barisan and may be waived by Barisan
and any one or more of which, if not satisfied or waived, will relieve Barisan
of any obligation under this Agreement):

 
 
(a)
no Material Adverse Change with respect to Vesta or Subco shall have occurred
between the date hereof and the Qualifying Transaction Date;

 
 
(b)
the Vesta Shares issued to, among others, Barisan will not be subject to a
“restricted period” pursuant to Section 2.5 of National Instrument 45-102
“Resale of Securities” and Vesta shall have fulfilled the condition contained in
Section 2.6(3)(1) of National Instrument 45-102 “Resale of Securities”; and

 
 
(c)
Vesta shall not have breached, or failed to comply with, in any material
respect, any of its covenants or other obligations under this Agreement, and all
representations and warranties of Vesta contained in this Agreement shall have
been true and correct in all material respects as of the date of this Agreement
and shall not have ceased to be true and correct in any material respect
thereafter (provided, however, that Vesta has been given written notice by
Barisan specifying in reasonable detail any such misrepresentation, breach or
non-performance, the Vesta shall have three (3) days to cure such
misrepresentation, breach or non-performance); the President and Chief Executive
Officer of Vesta or another officer satisfactory to Barisan shall so certify on
the Qualifying Transaction Date.

 
 
63

--------------------------------------------------------------------------------

 

(2)
If any of the above conditions in Section 8.4(1) shall not have been complied
with or waived by Barisan on or before the Deadline Date, then, subject to the
cure provision provided for in Section 8.4(1)(b), Barisan may terminate this
Agreement in circumstances where the failure to satisfy any such condition is
not the result, directly or indirectly, of a breach of this Agreement by
Barisan.  In the event that the failure to satisfy any one or more of the above
conditions precedent results from a material default by Barisan of its
obligations under this Agreement and if such condition(s) precedent would have
been satisfied but for such default, Barisan shall not rely on such failure (to
satisfy one or more of the above conditions) as a basis for its own
non-compliance with its obligations under this Agreement.

 
8.5
Additional Conditions Precedent to the Obligations of Vesta

 
(1)
The obligations of Vesta to complete the Qualifying Transaction contemplated by
this Agreement shall also be subject to the satisfaction, on or before the
Qualifying Transaction Date, of each of the following conditions precedent (each
of which is for the exclusive benefit of Vesta and may be waived by Vesta and
any one or more of which, if not satisfied or waived, will relieve Vesta of any
obligation under this Agreement):

 
 
(a)
no Material Adverse Change with respect to UHC, Excelaron the Mogul Interest or
the Barisan Interest shall have occurred between the date hereof and the
Qualifying Transaction Date; and

 
 
(b)
none of UHC, Mogul, Barisan or Excelaron shall have breached, or failed to
comply with, in any material respect, any of its covenants or other obligations
under this Agreement, and all representations and warranties of each of them
contained in this Agreement shall have been true and correct in all respects as
of the date of this Agreement and shall not have ceased to be true and correct
in any respect thereafter (provided, however, that if the breaching Approval
Party has been given written notice by the other Approval Party specifying in
reasonable detail any such misrepresentation, breach or non-performance, the
breaching Approval Party shall have three (3) Business Days to cure such
misrepresentation, breach or non-performance); the President and Chief Executive
Officer of each of UHC, Mogul and Barisan and in the case of Excelaron, any duly
appointed and authorized manager, or another officer satisfactory to Vesta shall
so certify on the Qualifying Transaction Date and in the case of UHC, shall also
certify that UHC meets the requirements set out in the Act in respect of the
Amalgamation.

 
(2)
If any of the above conditions in Sections 8.5(1) shall not have been complied
with or waived by Vesta on or before the Deadline Date, subject to the cure
provision provided for in Section 8.5(1)(b), Vesta may terminate this Agreement
in circumstances where the failure to satisfy any such condition is not the
result, directly or indirectly, of a breach of this Agreement by Vesta. In the
event that the failure to satisfy any one or more of the above conditions
precedent results from a material default by Vesta of its obligations under this
Agreement and if such condition(s) precedent would have been satisfied but for
such default, Vesta shall not rely on such failure (to satisfy one or more of
the above conditions) as a basis for its own non-compliance with its obligations
under this Agreement.

 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE 9
INDEMNIFICATION
 
9.1
Indemnification by UHC

 
UHC shall indemnify and save the other Parties harmless for and from any and all
liabilities, losses (except for loss of profits or consequential losses),
claims, judgments, damages, expenses and costs (including, without limitation,
reasonable professional fees and costs and expenses incurred in connection
therewith) (collectively, the “Indemnifiable Damages”) suffered or incurred by
the other Parties as a result of: (i) a material breach of a representation or
warranty on the part of UHC contained in this Agreement; (ii) a material breach
of a covenant on the part of UHC contained in this Agreement; or (iii) a
misrepresentation on the part of UHC contained in the Filing Statement.


9.2
Indemnification by Excelaron

 
Excelaron shall indemnify the other Parties harmless for and from any and all
Indemnifiable Damages suffered or incurred the other Parties as a result of: (i)
a material breach of a representation or warranty on the part of Excelaron
contained in this Agreement; (ii) a material breach of a covenant on the part of
Excelaron contained in this Agreement; or (iii) a misrepresentation on the part
of Excelaron contained in the Filing Statement.


9.3
Indemnification by Mogul

 
Mogul shall indemnify and save the other Parties harmless for and from any and
all Indemnifiable Damages suffered or incurred by the other Parties as a result
of: (i) a material breach of a representation or warranty on the part of Mogul
contained in this Agreement; (ii) a material breach of a covenant on the part of
Mogul contained in this Agreement; or (iii) a misrepresentation on the part of
Mogul contained in the Filing Statement.


9.4
Indemnification by Barisan

 
Barisan shall indemnify and save the other Parties harmless for and from any and
all Indemnifiable Damages suffered or incurred by the other Parties as a result
of: (i) a material breach of a representation or warranty on the part of Barisan
contained in this Agreement; (ii) a material breach of a covenant on the part of
Barsian contained in this Agreement; or (iii) a misrepresentation on the part of
Barisan contained in the Filing Statement.
 
9.5
Indemnification by Vesta

 
Vesta shall indemnify and save the other Parties harmless for and from any and
all Indemnifiable Damages suffered or incurred by any of them a result of: (i) a
material breach of a representation or warranty on the part of the other Parties
contained in this Agreement; (ii) a material breach of a covenant on the part of
Vesta contained in this Agreement; or (iii) a misrepresentation on the part of
Vesta contained in the Filing Statement.

 
65

--------------------------------------------------------------------------------

 

9.6
Notice of Claim

 
A Party entitled to and seeking indemnification pursuant to the terms of this
Agreement (the “Indemnified Party”) shall promptly give written notice to the
Party responsible for indemnifying the Indemnified Party (the “Indemnifying
Party”) of any claim for indemnification pursuant to Sections 9.1, 9.2, 9.3, 9.4
or 9.5 (a “Claim”, which term may include more than one Claim). Such notice
shall specify whether the Claim arises as a result of a claim by a Person
against the Indemnified Party (a “Third Party Claim”) or whether the Claim does
not so arise (a “Direct Claim”), and shall also specify with reasonable
particularity (to the extent that the information is available):


 
(a)
the factual basis for the Claim; and

 
 
(b)
the amount of the Claim, or, if any amount is not then determinable, an
approximate and reasonable estimate of the likely amount of the Claim.

 
9.7
Procedure for Indemnification

 
(1)
Direct Claims. With respect to Direct Claims, following receipt of notice from
the Indemnified Party of a Claim, the Indemnifying Party shall have thirty (30)
days to make such investigation of the Claim as the Indemnifying Party considers
necessary or desirable. For the purpose of such investigation, the Indemnified
Party shall make available to the Indemnifying Party the information relied upon
by the Indemnified Party to substantiate the Claim. If the Indemnified Party and
the Indemnifying Party agree at or prior to the expiration of such thirty (30)
day period (or any mutually agreed upon extension thereof) to the validity and
amount of such Claim, the Indemnifying Party shall immediately pay to the
Indemnified Party the full agreed upon amount of the Claim.

 
(2)
Arbitration. If the Indemnified Party and the Indemnifying Party do not agree
within the period set forth in Section 9.7(1) (or any mutually agreed upon
extension thereof), the Indemnified Party and the Indemnifying Party agree that
the dispute shall be submitted to arbitration pursuant to Article 10. Such
dispute shall not be made the subject matter of an action in a court by either
the Indemnified Party or the Indemnifying Party unless the dispute has first
been submitted to arbitration and finally determined in accordance with the
provisions of Article 10. Any such action commenced thereafter shall only be for
judgment in accordance with the decision of the arbitrator and the costs
incidental to the action. In any such action, the decision of the arbitrator
shall be conclusively deemed to determine the rights and liabilities as between
the parties to the arbitration in respect of the matter in dispute.

 
(3)
Third Party Claims. With respect to any Third Party Claim, the Indemnifying
Party shall have the right, at its own expense, to participate in or assume
control of the negotiation, settlement or defence of such Third Party Claim and,
in such event, the Indemnifying Party shall reimburse the Indemnified Party for
all the Indemnified Party’s reasonable out-of-pocket expenses incurred as a
result of such participation or assumption. If the Indemnifying Party elects to
assume such control, the Indemnified Party shall cooperate with the Indemnifying
Party, shall have the right to participate in the negotiation, settlement or
defence of such Third Party Claim at its own expense and shall have the right to
disagree on reasonable grounds with the selection and retention of counsel, in
which case counsel reasonably satisfactory to the Indemnifying Party and the
Indemnified Party shall be retained by the Indemnifying Party. If the
Indemnifying Party, having elected to assume such control, thereafter fails to
defend any such Third Party Claim within a reasonable time, the Indemnified
Party shall be entitled to assume such control and the Indemnifying Party shall
be bound by the results obtained by the Indemnified Party with respect to such
Third Party Claim. If the Indemnifying Party fails to assume control of the
defence of any Third Party Claim, the Indemnified Party shall have the exclusive
right to contest, settle or pay the amount claimed. Whether or not the
Indemnifying Party assumes control of the negotiation, settlement or defence of
any Third Party Claim, the Indemnifying Party shall not settle any Third Party
Claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld or delayed; provided, however, that if any such
consent is not obtained for any reason, liability on the part of other
Indemnifying Party shall be limited to the proposed settlement amount.

 
 
66

--------------------------------------------------------------------------------

 

9.8
General Indemnification Rules

 
The obligations of the Indemnifying Party to indemnify the Indemnified Party in
respect of Claims shall also be subject to the following:


(1)
Any Claim arising as a result of a breach of a representation or warranty shall
be made not later than the date on which, pursuant to Article 4, such
representation and warranty terminated;

 
(2)
The obligation to indemnify set forth in Sections 9.1, 9.2, 9.3, 9.4 and 9.5
shall be applicable only after an Indemnified Party shall have reasonably
accumulated Indemnifiable Damages in an amount in excess of $50,000 in the
aggregate. Once the amount of such Indemnifiable Damages reasonably exceeds
$50,000, in the aggregate, the obligation to indemnify shall apply with respect
to all such Indemnifiable Damages including those Indemnifiable Damages
reasonably calculated to reach the amount of $50,000; and

 
(3)
The Indemnified Party and the Indemnifying Party shall cooperate fully with each
other with respect to Third Party Claims and shall keep each other fully advised
with respect thereto (including supplying copies of all relevant documentation
promptly as it becomes available).

 
ARTICLE 10
ARBITRATION
 
10.1
Issue Subject to Arbitration

 
A Direct Claim made by an Indemnified Party shall be determined by arbitration
as herein provided. Such arbitration shall be governed by the Arbitration Act.

 
67

--------------------------------------------------------------------------------

 

10.2
Arbitration Process

 
The following principles shall apply to an issue submitted to arbitration
pursuant to Section 9.7(2):
 
(1)
The parties to the arbitration shall attempt to appoint a single arbitrator. If
the parties to the arbitration are unable to agree on a single arbitrator within
ten (10) days after they have agreed to the arbitration, then an arbitrator
shall be appointed by a judge of the appropriate court of Ontario pursuant to
the Arbitration Act upon application of a party after giving five (5) days’
notice to all other parties of its intention to make such an application. The
provisions of the Arbitration Act shall apply to any such court application
pursuant to this Section 10.2(1);

 
(2)
The arbitrator shall be qualified by education and training to pass upon the
particular question in dispute. The arbitration shall take place in private;

 
(3)
The arbitrator shall proceed immediately to hear and determine the question or
questions in dispute and the parties shall have the right to make
representations to the arbitrator concerning the subject matter of the
arbitration.  In rendering a decision, the arbitrator shall follow applicable
Laws.  The decision and reasons therefor of the arbitrator shall be made within
thirty (30) days after the appointment of the arbitrator, subject to any
reasonable delay due to unforeseen circumstances. Notwithstanding the foregoing,
if the arbitrator fails to make a decision within thirty (30) days after his
appointment then any party to the arbitration may elect to have a new arbitrator
appointed in like manner as if none had previously been appointed;

 
(4)
The decision and reasons therefor of the arbitrator shall be drawn up in writing
and signed by the arbitrator and shall be final and binding upon the parties to
the arbitration as to any question or questions so submitted to arbitration and
the parties to the arbitration shall be bound by such decision and perform the
terms and conditions thereof;

 
(5)
The expenses of the arbitration shall be awarded by the arbitrator or, in the
absence of such an award, shall be borne equally by the parties to the
arbitration; and

 
(6)
No party to the arbitration shall be deemed to be in default of any matter being
arbitrated until five (5) days after the decision of the arbitrator is delivered
any party to the arbitration.

 
ARTICLE 11
TERMINATION AND AMENDMENT
 
11.1
Termination

 
This Agreement may be terminated by written notice promptly given to the other
Parties hereto, at any time prior to the Qualifying Transaction Date:
 
(a)
by mutual agreement in writing by each of the Parties;

 
 
(b)
in the event that the Qualifying Transaction Date has not occurred by the
Deadline Date; or

 
 
68

--------------------------------------------------------------------------------

 

 
(c)
as set forth in subsection (2) of each of Sections 8.1, 8.2 and 8.3 of this
Agreement.

 
11.2
Effect of Termination

 
In the event of the termination of this Agreement as provided in Section 11.1
hereof this Agreement shall forthwith have no further force or effect and there
shall be no obligations on the part of the Parties hereunder except as set forth
in Articles 9 and 10 and Section 11.4 hereof and this Section 11.2, which
provisions shall survive the termination of this Agreement. If such termination
is as a result of a breach by Mogul, Barisan, UHC or Excelaron, Mogul and UHC
(as the case may be) shall repay to Vesta, no later than six (6) months of such
termination, all advances made to Mogul or UHC by Vesta in connection with the
Qualifying Transaction together with interest equal to the prime rate charged by
the Canadian Schedule I banks plus 2% calculated from the date of the applicable
advance. Nothing herein shall relieve any Party from liability for any breach of
this Agreement prior to any termination of this Agreement.
 
11.3
Fees and Expenses

 
Each of Vesta and Mogul agree that Vesta and Mogul will each contribute 50% to
the direct costs of the Qualifying Transactions relating to services provided on
or after September 1, 2009 through closing of the Qualifying Transaction,
including legal, regulatory, TSXV, transfer agent, sponsor and auditor fees. For
clarity, any such fees for services or filings prior to September 1, 2009 and
any such fees incurred for ordinary course corporate and financial matters or
otherwise not directly related to the Qualifying Transaction, will not form part
of the costs of the Transactions for the purposes of this paragraph. Each of
Vesta and Mogul will disclose amounts paid in connection with the Qualifying
Transaction and settle any amounts owing between them pursuant to this paragraph
within ten (10) Business Days of request for payment by the paying party to the
non-paying party.


11.4
Amendment

 
This Agreement may, at any time on or before the Qualifying Transaction Date, be
amended by mutual agreement of the Parties. This Agreement may not be amended
except by an instrument in writing signed by the appropriate directors,
managers, officers or other authorized representatives on behalf of each of the
Parties.


11.5
Waiver

 
A Party may: (i) extend the time for the performance by any other Party of the
obligations owed to it; (ii) waive compliance with any other Party’s agreements
or the fulfillment of any of its covenants or conditions contained herein; or
(iii) waive inaccuracies in another Party’s representations or warranties owed
to it and contained herein or in any document delivered by such other Party
hereto; provided, however, that any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such Party.
 
ARTICLE 12
GENERAL
 
12.1
Confidentiality

 
Any discussions in connection with the Qualifying Transaction in general and
this Agreement and the Filing Statement in particular shall be treated by the
Parties hereto as strictly confidential and shall not (without the prior consent
of each of the other Parties hereto or as contemplated or provided herein) be
disclosed by any Party hereto to any person other than a director, officer,
employee, agent, shareholder or professional advisor or, in the case of
Excelaron, a duly appointed manager, of or to that Party hereto with a need to
know for purposes connected with the matters contemplated by this Agreement and
then only on a confidential basis and also on the basis that the Party concerned
will be liable for any breach of confidentiality by a person to whom it makes
disclosure.

 
69

--------------------------------------------------------------------------------

 

12.2
Notices

 
All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by facsimile or sent by
prepaid overnight courier to the Parties at the following addresses (or at such
other addresses as shall be specified by the Parties by like notice):


 
(a)
if to UHC:



United Hydrocarbon Corporation
47 Colborne Street
Suite 201
Toronto, Ontario, Canada
M5E 1P8
Facsimile: 416-850-2802
Attn: Parvez Tyab


with a copy to:


Aird & Berlis LLP
Brookfield Place, 181 Bay Street
Suite 1800, Box 754
Toronto, Ontario, Canada
M5J 2T9
Facsimile: 416-863-1515
Attn: Daniel N. Bloch

 
(b)
if to Mogul:



Mogul Energy International, Inc.
520 Pike Street, Suite 2210
Seattle, Washington, U.S.A.
98101


with a copy to:


Aird & Berlis LLP
Brookfield Place, 181 Bay Street
Suite 1800, Box 754
Toronto, Ontario, Canada
M5J 2T9
Facsimile: 416-863-1515
Attn: Daniel N. Bloch


 
70

--------------------------------------------------------------------------------

 
 
 
(c)
if to Barisan:



Barisan Energy Limited
L1 34 Colin St.
West Perth, WA 6005
Australia


 
(d)
if to Vesta, Subco, or Amalco:



Vesta Capital Corp.
c/o Miller Thomson LLP
Scotia Plaza, 40 King Street West
Suite 5800, P.O. Box 1011
Toronto, Ontario, Canada
M5H 3S1
Facsimile: 416-595-8695
Attn: Frank Bellotti


with a copy to:


Miller Thomson LLP
Scotia Plaza, 40 King Street West
Suite 5800, P.O. Box 1011
Toronto, Ontario, Canada
M5H 3S1
Facsimile: 416-595-8695
Attn: Daniel A. Rothberg


 
(e)
if to William Divine:



c/o Excelaron LLC
1075 Court Street, Suite 207
San Luis Obispo, CA 93401
U.S.A.


 
(f)
if to Excelaron:



Excelaron LLC
1075 Court Street, Suite 207
San Luis Obispo, CA 93401
U.S.A.


with a copy to:


Charles A. Jordan, Attorney At Law
P.O. Box 7322
Halcyon, CA 93421
U.S.A.
Facsimile: 805-489-3465

 
71

--------------------------------------------------------------------------------

 

 
(g)
if to AOC:



Australian Oil Company Limited
Level 8, 139 McQuarie Street
Sydney, NSW 2000
Australia


with a copy to:


Charles A. Jordan, Attorney At Law
P.O. Box 7322
Halcyon, CA 93421
U.S.A.
Facsimile: 805-489-3465


12.3
Assignment

 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any Party hereto without the prior written consent of each
of the Parties hereto.
 
12.4
Further Assurances

 
Each Party hereto shall, from time to time, and at all times hereafter, at the
request of the other Parties hereto, but without further consideration, do all
such further acts and execute and deliver all such further documents and
instruments as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.


12.5
Severability

 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law. Any provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


12.6
Counterpart Execution

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.


12.7
Third Party Beneficiary

 
This Agreement is not intended to, and shall not, confer upon any other person
any rights or remedies hereunder except for the provisions of Section 2.5 which
is intended to be for the benefit of, and will be enforceable by the Agents.


[the remainder of this page intentionally left blank]

 
72

--------------------------------------------------------------------------------

 

12.8
Investigation by Parties

 
No investigations made by or on behalf of any Party or any of its respective
authorized agents at any time shall have the effect of waiving, diminishing the
scope of or otherwise affecting any representation, warranty or covenant made by
another Party in or pursuant to this Agreement.
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.
 

 
UNITED HYDROCARBON CORPORATION
     
Per:
     
Name:
   
Title:

 



 
EXCELARON LLC
     
Per:
     
Name:
   
Title:

 



 
MOGUL ENERGY INTERNATIONAL, INC.
     
Per:
     
Name:
   
Title:


 
73

--------------------------------------------------------------------------------

 



 
BARISAN ENERGY I\LIMITED
     
Per:
     
Name:
   
Title:
             
AUSTRALIAN OIL COMPANY LIMITED
 
Per:
     
Name:
   
Title:

 



WITNESS:   )  
WILLIAM DIVINE
      )    
Per:
    )  
Per:
   
Name:
  )    
Name:
      )      




 
VESTA CAPITAL CORP.
     
Per:
     
Name:
   
Title:


 
74

--------------------------------------------------------------------------------

 

SCHEDULE A
SEE ATTACHED.

 
75

--------------------------------------------------------------------------------

 

SCHEDULE B
SEE ATTACHED.

 
76

--------------------------------------------------------------------------------

 

SCHEDULE C
MAP OF PROJECT


[map.jpg]

 
77

--------------------------------------------------------------------------------

 

SCHEDULE D
SEE ATTACHED.
 
 
78

--------------------------------------------------------------------------------

 

SCHEDULE 4.1 (5)
 
Joint Ventures (UHC)


See Schedule 4.1 (30) UHC Material Contracts
 
 
79

--------------------------------------------------------------------------------

 

SCHEDULE 4.1 (32)
 
UHC Material Contracts


(i)             Confidentiality of Non-Competition Agreements with Third Parties
None


(ii)            Shareholder Agreements or Partnership Agreements


1. Operating Agreement effective February 1, 2008 between and among William
Divine, Australian Oil Company Limited and Barisan Energy Ltd.


(iii)           Transaction/Contracts/Agreements where the Directors, Officers,
Employees or Shareholders have an Interest


1. Operating Agreement effective February 1, 2008 between and among William
Divine, Australian Oil Company Limited and Barisan Energy Ltd.


2. Waiver and Assignment Agreement effective January 1, 2009 between and among
William Divine, Australian Oil Company Limited, United Hydrocarbon Corporation
and Barisan Energy Ltd.
 
3. Agreement between and among William Divine, Australian Oil Company Limited,
United Hydrocarbon Corporation, Barisan Energy Ltd., Excelaron LLC and Mogul
Energy International Inc. dated February 11, 2009.
 
4. Agreement between and among William Divine, Australian Oil Company Limited,
United Hydrocarbon Corporation, Barisan Energy Ltd., Excelaron LLC and Mogul
Energy International Inc. dated February 12, 2009.
 
(iv)           Agreements with Consultants and Other Service Providers
None


(v)           Oral Agreements or Arrangements
Ijaz Khan-President (Salary-Nil)


(vi)           Guarantees or Indemnities by the Company
None


(vii)          Acquisition or Sale of Assets (> $10K)


a.              Agreements Restricting Company’s Ability to Compete in any Line
of Business with any Entity or Person
None other than otherwise disclosed.


b.              Future Issuance of Securities of the Company
Engagement Letter from Fraser Mackenzie to United Hydrocarbon Corporation dated
September 28, 2009.


c.              Granting Third Parties any Rights in Respect of the Company’s
Material Assets
Letter of Intent from Vesta Capital Corp to Mogul Energy International, Inc.,
United Hydrocarbon Corporation and Barisan Energy Limited dated September 21,
2009.

 
80

--------------------------------------------------------------------------------

 

SCHEDULE 4.1 (34)
 
UHC Intellectual Property


None

 
81

--------------------------------------------------------------------------------

 

SCHEDULE 4.1 (36)
 
Employment Matters (UHC)


1.              Executive Employment Agreement dated October 10, 2009, between
United Hydrocarbon Corporation and Arthur Halleran.

 
82

--------------------------------------------------------------------------------

 

Schedule 4.5 (47)


Material Contracts (Vesta)
1. Transfer Agency Agreement made as of July 16, 2008 between Vesta and Olympia
Transfer Services Inc.
2. Escrow Agreement made as of July 16, 2008 among Vesta, Olympia Transfer
Services Inc. and certain principal shareholders of Vesta.
3. Agency Agreement dated for reference July 16, 2008 between Vesta and
Canaccord Capital Corporation.
4. Agent's Option Certificate made by Vesta in favour of Canaccord Capital
Corporation evidencing the Vesta Agent's Options.
5. Incentive Stock Option Agreements between Vesta and each of Harold Wolkin,
Frank Bellotti and Lawrence Freedman evidencing the existing Vesta Plan Options.
6. Escrow Agreement made as of September 9, 2008 among Vesta, Olympia Transfer
Services Inc. and Pinetree Income Partnership.
7. Letter of Intent dated October 30, 2008 (as amended and restated on January
6, 2009 between Vesta and 3GSolar Ltd.
8. Engagement Letter dated October 21, 2009 between Vesta and Canaccord Capital
Corporation.
9. Promissory Note dated February 11, 2009 made by 3GSolar Ltd. in favour of
Vesta evidencing the 3GLoan.
10. Fixed Charge Agreement dated February 11, 2009 between Vesta and 3GSolar
Ltd.
11. Floating Charge Agreement dated February 11, 2009 between Vesta and 3GSolar
Ltd.
12. Letter of Intent dated September 21, 2009 among Vesta, UHC and Barisan.

83

--------------------------------------------------------------------------------